Exhibit 10.1

 

EXECUTION COPY

 

INVESTMENT AGREEMENT

 

by and between

 

GRIFFON CORPORATION

 

and

 

GS DIRECT, L.L.C.

 

Dated as of August 7, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

1

 

 

 

Section 1.1.

The Rights Offering

1

 

 

 

Section 1.2.

Backstop Commitment

3

 

 

 

ARTICLE II

ADDITIONAL PURCHASE COMMITMENT

4

 

 

 

Section 2.1.

Additional Purchase Commitment

4

 

 

 

Section 2.2.

Preferred Stock

5

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

 

 

Section 3.1.

Organization

6

 

 

 

Section 3.2.

Authorization

6

 

 

 

Section 3.3.

Capitalization

7

 

 

 

Section 3.4.

Valid Issuance of Shares

7

 

 

 

Section 3.5.

Non-Contravention; Governmental Authorizations

8

 

 

 

Section 3.6.

Litigation

8

 

 

 

Section 3.7.

Compliance with Laws; Permits

8

 

 

 

Section 3.8.

Periodic Filings; Financial Statements; Undisclosed Liabilities

9

 

 

 

Section 3.9.

Absence of Certain Changes

10

 

 

 

Section 3.10.

Brokers and Finders

10

 

 

 

Section 3.11.

Contracts

11

 

 

 

Section 3.12.

Employee Benefits

11

 

 

 

Section 3.13.

No Further Reliance

11

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF INVESTOR

12

 

 

 

Section 4.1.

Organization and Authority

12

 

 

 

Section 4.2.

Authorization

12

 

 

 

Section 4.3.

Non-Contravention; Governmental Authorization

12

 

 

 

Section 4.4.

Securities Act Compliance

13

 

 

 

Section 4.5.

Ownership

13

 

 

 

Section 4.6.

Financial Capability

13

 

 

 

Section 4.7.

Brokers and Finders

13

 

 

 

Section 4.8.

No Further Reliance

13

 

 

 

ARTICLE V

CONDITIONS TO CLOSING

14

 

 

 

Section 5.1.

Conditions to the Obligations of the Company and the Investor

14

 

 

 

Section 5.2.

Conditions to the Obligations of the Company

14

 

 

 

Section 5.3.

Conditions to the Obligations of the Investor

14

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VI

COVENANTS

16

 

 

 

Section 6.1.

Conduct of the Business

16

 

 

 

Section 6.2.

Securities to be Issued

17

 

 

 

Section 6.3.

Efforts

17

 

 

 

Section 6.4.

Non-Solicitation

18

 

 

 

Section 6.5.

Publicity

19

 

 

 

Section 6.6.

Preferred Stock

19

 

 

 

Section 6.7.

Exercise of Rights

19

 

 

 

Section 6.8.

Control of the Investor

19

 

 

 

Section 6.9.

Share Listing

19

 

 

 

Section 6.10.

Access

20

 

 

 

Section 6.11.

Executive Agreements and Plans

20

 

 

 

Section 6.12.

Termination of Confidentiality Agreement; Confidentiality

21

 

 

 

Section 6.13.

Right to Use Names and Logos

22

 

 

 

Section 6.14.

Non-Compete Contracts

22

 

 

 

ARTICLE VII

GOVERNANCE AND OTHER RIGHTS

22

 

 

 

Section 7.1.

Initial Investor Nominees

22

 

 

 

Section 7.2.

Governance Matters

23

 

 

 

Section 7.3.

Procedural Matters

24

 

 

 

Section 7.4.

Standstill; Transferability

26

 

 

 

Section 7.5.

Notice Rights

28

 

 

 

ARTICLE VIII

TERMINATION

29

 

 

 

Section 8.1.

Termination

29

 

 

 

Section 8.2.

Effects of Termination

30

 

 

 

ARTICLE IX

MISCELLANEOUS

30

 

 

 

Section 9.1.

Interpretation; Certain Definitions

30

 

 

 

Section 9.2.

Survival

37

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 9.3.

Indemnification

38

 

 

 

Section 9.4.

Legends

39

 

 

 

Section 9.5.

Notices

40

 

 

 

Section 9.6.

Further Assurances

41

 

 

 

Section 9.7.

Amendments and Waivers

41

 

 

 

Section 9.8.

Fees and Expenses

41

 

 

 

Section 9.9.

Successors and Assigns

42

 

 

 

Section 9.10.

Governing Law

42

 

 

 

Section 9.11.

Jurisdiction

42

 

 

 

Section 9.12.

Waiver Of Jury Trial

43

 

 

 

Section 9.13.

Entire Agreement

43

 

 

 

Section 9.14.

Effect of Headings and Table of Contents

43

 

 

 

Section 9.15.

Severability

43

 

 

 

Section 9.16.

Counterparts; No Third Party Beneficiaries

43

 

 

 

Section 9.17

Specific Performance

43

 

Annexes

 

Annex I – Certificate of Designation

Annex II – Registration Rights Agreement

Annex III – Press Release

Annex IV – Finance Committee Charter

 

iii

--------------------------------------------------------------------------------


 

INVESTMENT AGREEMENT dated as of August 7, 2008 (this “Agreement”) between
Griffon Corporation, a Delaware corporation (the “Company”), and GS Direct,
L.L.C., a Delaware limited liability company (the “Investor”).

 

BACKGROUND

 

WHEREAS, the Company has proposed to offer and sell certain shares of Common
Stock (as defined below) pursuant to a Rights Offering (as defined below), on
the terms and subject to the conditions set forth herein;

 

WHEREAS, the Company desires that the Investor provide, and the Investor has
agreed to provide a Backstop Commitment (as defined below) to the Rights
Offering, on the terms and subject to the conditions set forth herein;

 

WHEREAS, the Company desires to offer and the Investor has agreed to accept, the
Additional Purchase Commitment (as defined below) providing for the Investor to,
in certain circumstances, subscribe for additional shares of Common Stock, on
the terms and subject to the conditions set forth herein;

 

WHEREAS, in connection with its purchase of Common Stock pursuant to the
Backstop Commitment and/or the Additional Purchase Commitment, the Investor
wishes to receive certain additional rights related to its Common Stock, and the
Company desires to grant such rights on the terms and subject to the conditions
set forth herein; and

 

WHEREAS, in connection with its obligations under this Agreement, the Company
will in certain circumstances sell to the Investor in the Backstop Commitment
and/or Additional Purchase Commitment, in lieu of Common Stock, certain shares
of Preferred Stock (as defined below) on the terms set forth herein and in the
Certificate of Designation (as defined below);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

ARTICLE I

 

THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

 

Section 1.1.           The Rights Offering.

 

(a)           As promptly as practicable after the date of this Agreement, the
Company shall use its reasonable best efforts to prepare and file with the SEC a
registration statement (including each amendment and supplement thereto, the
“Registration Statement”) on Form S-3, covering the issuance of the Rights, the
Common Stock in the Rights Offering (including the Backstop Acquired Shares),
the Additional Acquired Shares, the Preferred Stock that may be issued in
accordance with Section 2.2 of this Agreement and the Kramer Shares.  The
Company

 

--------------------------------------------------------------------------------


 

shall not permit any securities to be included in the Registration Statement
other than the Rights, the Common Stock to be issued in the Rights Offering
(including the Backstop Acquired Shares), the Additional Acquired Shares, the
Preferred Stock that may be issued in accordance with Section 2.2 of this
Agreement and the Kramer Shares. The Registration Statement (and any
post-effective amendments) shall be provided to the Investor and its counsel
prior to its filing with the SEC, and the Investor and its counsel shall be
given a reasonable opportunity to review and comment upon the Registration
Statement (and any post-effective amendments).  The Company shall use its
reasonable best efforts to, as promptly as practicable, (i) respond to comments
to the Registration Statement raised by the staff of the SEC and (ii) cause the
Registration Statement and any post-effective amendment to be declared effective
by the SEC.

 

(b)           The Investor shall provide to the Company such information as it
may reasonably require in connection with the preparation and filing of the
Registration Statement.  At the time such information is provided and at the
respective times the Registration Statement and any post-effective amendments
thereto become effective, no such information provided by the Investor shall
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

(c)           At the respective times the Registration Statement and any
post-effective amendments thereto become effective, the Registration Statement
(as amended or supplemented) shall comply in all material respects with the
requirements as to form of Form S-3 and the Registration Statement and any
Company SEC Documents incorporated by reference therein shall not include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading; provided, that the Company shall make no such
representation with respect to information provided to it by the Investor under
Section 1.1(b).  The final prospectus relating to the Rights Offering filed
pursuant to Rule 424 of the Securities Act (as amended or supplemented, the
“Prospectus”), as of its date, shall not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company shall make no such
representation with respect to information provided to it by the Investor under
Section 1.1(b).  The previous two sentences are referred to as the “10b-5
Representation.”

 

(d)           Promptly following the date on which the Registration Statement is
declared effective by the SEC (the “Registration Effective Date”), the Company
shall print and file with the SEC the Prospectus, distribute the Prospectus to
stockholders of record as of the Record Date and thereafter promptly commence a
rights offering on the following terms: (i) the Company shall distribute, at no
charge, one Right to each holder of record of Common Stock for each share of
Common Stock held by such holder as of the Record Date, (ii) each Right shall
entitle the holder thereof to purchase, at the election of such holder, such
number of shares of Common Stock at the Rights Subscription Price thereby
entitling such holders of rights, in the aggregate, to subscribe for an
aggregate of approximately twenty million (20,000,000) shares of Common Stock
(the actual aggregate number, the “Aggregate Offered Shares”), provided that no
fractional shares of

 

2

--------------------------------------------------------------------------------


 

Common Stock shall be issued and the Rights Subscription Price multiplied by the
aggregate number of shares of Common Stock offered shall not exceed the
aggregate offering amount described in the Registration Statement, (iii) each
such Right shall be transferable, (iv) the rights offering shall remain open for
at least sixteen (16) days, but no more than twenty (20) days or such longer
period as required by Law (the “Subscription Period”), (v) each holder who fully
exercises all Rights held by him shall be entitled to subscribe for additional
shares of Common Stock that were not subscribed for in the Rights Offering in an
amount equal to up to 20% of the shares of Common Stock for which he was
otherwise entitled to subscribe (calculated prior to the exercise of any
Rights); provided if insufficient remaining shares of unsubscribed shares of
Common Stock are available, all over-subscription requests shall be honored on a
pro rata basis, (vi) no Person may exercise the Rights to the extent the
exercise thereof would cause such Person to acquire Beneficial Ownership in
excess of 14.99% of the outstanding Voting Stock after giving effect to the
consummation of the Rights Offering and the Backstop Commitment, and (vii) any
Person who is, prior to the consummation of the Rights Offering, the Beneficial
Owner of in excess of 14.99% of the outstanding Voting Stock shall be entitled
to exercise the Rights (including any over-subscription right) only to the
extent necessary to maintain its proportionate interest in the Voting Stock of
the Company prior to the consummation of the Rights Offering and the other
transactions contemplated hereby (such rights offering, the “Rights Offering”).

 

(e)           The Company shall not amend any of the terms of the Rights
Offering described in Section 1.1(d)(i) through (vi), terminate the Rights
Offering or waive any material conditions to the closing of the Rights Offering,
without the prior written consent of the Investor.  Subject to the terms and
conditions of the Rights Offering, the Company shall effect the closing of the
Rights Offering as promptly as practicable following the end of the Subscription
Period.  The closing of the Rights Offering shall occur at the time, for the
Rights Subscription Price and in the manner and on the terms of the Rights
Offering in Section 1.1(d), as shall be set forth in the Prospectus.

 

(f)            The Company shall pay all of its expenses associated with the
Registration Statement, Prospectus, the Rights Offering and the other
transactions contemplated hereby, including filing and printing fees, fees and
expenses of any subscription and information agents, its counsel and accounting
fees and expenses and costs associated with clearing the Common Stock offered
thereby for sale under applicable state securities Laws.

 

Section 1.2.           Backstop Commitment.

 

(a)           Subject to the consummation of the Rights Offering and the terms
and conditions of this Agreement, the Investor shall purchase from the Company,
and the Company shall issue to the Investor, at a price per share equal to the
Rights Subscription Price, a number of shares of Common Stock (the “Backstop
Commitment”) equal to (x) the Aggregate Offered Shares minus (y) the number of
shares of Common Stock subscribed for and purchased pursuant to the Rights
Offering.  Within two (2) Business Days after the closing of the Rights
Offering, the Company shall issue to the Investor a notice (the “Subscription
Notice”) setting forth the

 

3

--------------------------------------------------------------------------------


 

number of shares of Common Stock subscribed for in the Rights Offering and,
accordingly, the number of shares of Common Stock (and Preferred Stock, if any)
to be acquired by the Investor pursuant to the Backstop Commitment.   Shares of
Common Stock (and Preferred Stock, if any) acquired by the Investor pursuant to
the Backstop Commitment are collectively referred to as the “Backstop Acquired
Shares.”

 

(b)           On the terms and subject to the conditions set forth in this
Agreement, the closing of the Backstop Commitment (the “Closing”) shall occur on
the later of (i) the third Business Day following the issuance by the Company of
the Subscription Notice and (ii) the date that all of the conditions to the
Closing set forth in Article V of this Agreement have been satisfied or waived
(other than those conditions that by their nature are to be satisfied at the
Closing), at 9:30 a.m. (New York City time) at the offices of Dechert LLP, 1095
Avenue of the Americas, New York, New York 10036 or such other place, time and
date as shall be agreed between the Company and the Investor (the date on which
the Closing occurs, the “Closing Date”).

 

(c)           At the Closing (i) the Company shall deliver to the Investor the
certificates representing the Backstop Acquired Shares against payment by or on
behalf of the Investor of the purchase price therefor by wire transfer in
immediately available funds to the account designated by the Company in writing,
(ii) the Company shall deliver all other documents and certificates required to
be delivered to the Investor pursuant to Section 5.3, and (iii) the Investor
shall deliver all documents and certificates required to be delivered to the
Company pursuant to Section 5.2.

 

ARTICLE II

 

ADDITIONAL PURCHASE COMMITMENT

 

Section 2.1.           Additional Purchase Commitment.

 

(a)           Subject to the consummation of the Rights Offering and the terms
and conditions of this Agreement, in the event that the Investor acquires less
than ten million (10,000,000) shares of Common Stock pursuant to the Backstop
Commitment (calculated including the Common Stock into which any Preferred Stock
received in the Backstop Commitment pursuant to Section 2.2 is convertible)
(such number of shares less than ten million (10,000,000), the “Shortfall
Amount”) the Investor shall purchase (the “Additional Purchase Commitment”) from
the Company an additional number of shares of Common Stock, equal to the
Shortfall Amount at the Rights Subscription Price.   In the event a Shortfall
Amount exists, the Subscription Notice shall also set forth the number of shares
of Common Stock (and Preferred Stock, if any) to be acquired by the Investor
pursuant to the Additional Purchase Commitment.  Shares of Common Stock (and
Preferred Stock, if any) acquired by the Investor pursuant to the Additional
Purchase Commitment are collectively referred to as the “Additional Acquired
Shares,” and together with the Backstop Acquired Shares, the “Acquired Shares”).

 

4

--------------------------------------------------------------------------------


 

(b)           The closing of the Additional Purchase Commitment shall occur
concurrently with the Closing on the Closing Date at which time the Company
shall deliver to the Investor certificates representing the Additional Acquired
Shares against payment by or on behalf of the Investor of the purchase price
therefor (as set forth in this Section 2.1) by wire transfer in immediately
available funds to the account designated by the Company.

 

(c)           In consideration for the Investor agreeing to the Additional
Purchase Commitment, the Company shall pay to the Investor at Closing a
transaction fee in the amount of eight hundred and fifty thousand dollars
($850,000) in cash (the “Transaction Fee”); it being understood and agreed that
the Company shall pay the Investor the Transaction Fee whether or not there is a
Shortfall Amount.

 

Section 2.2.           Preferred Stock.

 

(a)           Notwithstanding anything in Sections 1.2 or 2.1(a) to the
contrary, in the event that in the absence of this Section 2.2, after giving
effect to the transactions contemplated by this Agreement, immediately following
the Closing the total number of shares of Voting Stock of the Company
Beneficially Owned by the Investor would entitle the Investor to exercise in
excess of the Equity Cap Percentage of the aggregate voting power of all shares
of Voting Stock, the Company agrees to issue and sell to the Investor and the
Investor agrees to purchase from the Company the applicable Requisite Amount of
Preferred Stock (at a price per share of $850.00 subject to any Adjustments) in
lieu of that number of shares of Common Stock (such number of shares of Common
Stock, the “Excess Common Stock”) to the extent necessary to provide that
following any such purchase the Investor would not be the Beneficial Owner
(calculated without giving effect to any shares of Voting Stock issuable upon
the conversion of the Preferred Stock) of shares of Voting Stock of the Company
that would entitle it to exercise in excess of the Equity Cap Percentage of the
aggregate voting power of all shares of Voting Stock.

 

(b)           If, in order to comply with any governmental or non-governmental
regulatory requirement to which the Company is subject, at the Closing the
Investor is limited to buying fewer shares of Common Stock than it otherwise is
entitled to purchase under the Backstop Commitment and/or the Additional
Purchase Commitment as modified in each case by Section 2.2(a), then the number
of shares of Common Stock purchased hereunder shall be reduced to the extent
necessary and the number of shares of Preferred Stock purchased by the Investor
shall be increased accordingly to permit compliance with such requirement and to
permit the Investor to acquire the level of Beneficial Ownership in the Company
that it would have acquired but for such reduction in Common Stock purchased. 
If, as a result of such reduction pursuant to this Section 2.2(b), the Investor
is the Beneficial Owner (calculated without giving effect to any shares of
Voting Stock issuable upon the conversion of the Preferred Stock) of shares of
Voting Stock of the Company that would entitle it to exercise less than the
Equity Cap Percentage of the aggregate voting power of all shares of Voting
Stock, then the Company shall use its reasonable best efforts, including seeking
stockholder approval, to permit the Investor to acquire Beneficial Ownership
(calculated without giving effect to any shares of Voting Stock issuable upon
the conversion of the Preferred Stock), through the conversion of all

 

5

--------------------------------------------------------------------------------


 

or a portion of the Preferred Shares, of shares of Voting Stock of the Company
that would entitle it to exercise the Equity Cap Percentage of the aggregate
voting power of all shares of Voting Stock.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as Previously Disclosed, the Company represents and warrants to the
Investor that:

 

Section 3.1.            Organization.  The Company and each of its Significant
Subsidiaries is duly incorporated and validly existing as a corporation or other
entity in good standing under the Laws of its jurisdiction of organization and
has all corporate power and authority to own its property and assets and conduct
its business in all material respects as currently conducted, and, except as
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect, is duly qualified as a foreign corporation for
the transaction of business and is in good standing under the Laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification.

 

Section 3.2.           Authorization.

 

(a)           The Company has all corporate power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which it is a party and
to perform its obligations hereunder and thereunder.  The execution, delivery
and performance by the Company of this Agreement and each Ancillary Agreement to
which it is a party and the consummation of the transaction contemplated hereby
and thereby have been (or will be when delivered) duly authorized by all
necessary corporate action on the part of the Company, and no further approval
or authorization is required on the part of the Company.  This Agreement and
each Ancillary Agreement to which it is a party constitutes (or will constitute
when delivered) the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization or other
similar Laws affecting creditors’ rights generally and by general equitable
principles and except as may be limited by applicable Law and public policy. 
Except as contemplated by Section 2.2(b), no vote or consent of stockholders of
the Company is required in connection with any of the transactions contemplated
by this Agreement under the Company’s certificate of incorporation, the DGCL or,
to the Company’s knowledge, otherwise.

 

(b)           The Board has taken all necessary action to approve the Investor
becoming an “interested stockholder,” such that the Investor shall not be
prohibited or restricted from entering into or consummating a “business
combination” with the Company (in each case as the term is used in Section 203
of the DGCL) without obtaining any stockholder vote otherwise required by such
Section 203 of the DGCL as a result of the Backstop Commitment and Additional
Purchase Commitment.  The execution, delivery and performance of this Agreement
will not cause to be applicable to the Company any “fair price,” “moratorium,”

 

6

--------------------------------------------------------------------------------


 

“control share acquisition” or other similar anti-takeover statute or regulation
enacted under the DGCL, or, to the Company’s knowledge, any other Law.

 

Section 3.3.           Capitalization.

 

(a)           As of the date hereof, (i) the Company is authorized to issue up
to 85,000,000 shares of Common Stock and has 30,239,433 shares of Common Stock
(which excludes 481,627 shares of unvested restricted stock) outstanding and
(ii) the Company is authorized to issue up to 3,000,000 shares of preferred
stock that may be issued in one or more series, thirty-seven thousand (37,000)
shares of which have been designated as “Series A Preferred Stock,” sixty
thousand (60,000) shares of which have been designated as “Series A Junior
Participating Preferred Stock”, one million nine hundred fifty thousand
(1,950,000) shares of which have been designated as “Second Preferred Stock” of
which one million nine hundred fifty thousand (1,950,000) shares have been
designated as “Second Preferred Stock- Series 1”, and five hundred and
seventy-five thousand (575,000) shares of which have been designated as $12.50
Cumulative Redeemable Exchangeable Preferred Stock and no shares of preferred
stock are outstanding.  As of the date hereof there are outstanding options to
purchase an aggregate of not more than 2,187,099 shares of Common Stock, all of
which options are outstanding under the Stock Plans as well as the Instrument
Systems Corporation 1992 Non-Qualified Stock Option Plan and the Griffon
Corporation 2006 Equity Incentive Plan, as amended.  The authorized and
outstanding Common Stock shall be set forth in the Registration Statement, which
shall be true and correct as of the dates noted therein and as of the Closing,
except with respect to any Common Stock issued pursuant to employee or director
stock option or incentive compensation or similar plans outstanding as of the
date hereof.   All of the outstanding shares of Capital Stock have been duly and
validly authorized and issued and are fully paid and non-assessable and were not
issued in violation of any pre-emptive rights, resale rights, rights of first
refusal or similar rights.

 

(b)           Schedule 3.3(b) sets forth a complete and correct list of all of
the Company’s Significant Subsidiaries.  Except as set forth on Schedule 3.3(b),
all of the outstanding shares of capital stock of each of the Company’s
Significant Subsidiaries has been duly and validly authorized and issued, are
fully paid and non-assessable, were not issued in violation of any pre-emptive
rights, resale rights, rights of first refusal or similar rights, and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.  Except as set forth on Schedule 3.3(b), the
Company does not Beneficially Own, directly or indirectly, any material equity
interests of any Person that is not a Subsidiary, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture.

 

Section 3.4.            Valid Issuance of Shares.  The Acquired Shares will be,
as of the date or dates of their issuance, duly authorized by all necessary
corporate action on the part of the Company and, when issued and delivered by
the Company against payment therefor as provided in this Agreement, (a) will be
validly issued, fully paid and nonassessable, (b) will not be subject to any
statutory or contractual preemptive rights or other similar rights of
stockholders and

 

7

--------------------------------------------------------------------------------


 

(c) with respect to any shares of Preferred Stock included in the Acquired
Shares shall have the rights set forth in the Certificate of Designation.

 

Section 3.5.           Non-Contravention; Governmental Authorizations.

 

(a)           The execution, delivery and performance by the Company of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereunder and thereunder will not: (1) conflict with or violate any
provision of the Company’s certificate of incorporation (including
Article Twelfth thereof) or amended by-laws of the Company; or (2) assuming
compliance with the statutes and regulations referred to in Section 3.5(b) and
assuming the truth and accuracy of the Investor’s representations in Section 4.5
and the Certified Ownership Percentage, (i) conflict with or result in any
breach of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give rise to any right to
termination, acceleration or cancellation under any Contract to which the
Company or any of its Subsidiaries is a party or by which their respective
properties may be bound or affected; or (ii) conflict with or violate any Law
applicable to the Company, except, in the case of clauses (2)(i) and 2(ii), as
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

 

(b)           Each approval, consent, order, authorization, designation,
declaration or filing by or with any Governmental Entity necessary in connection
with the execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated herein (except for (1) such
additional steps as may be required by the New York Stock Exchange (the “NYSE”)
or such additional steps as may be necessary to qualify the Acquired Shares
under federal securities, state securities or blue sky Laws and (2) receipt of
all approvals and authorizations of, filings with, and notifications to, or
expiration or termination of any applicable waiting period under, the HSR Act or
competition or merger control laws of Germany, Austria, and Brazil, or
competition or merger control laws of other jurisdictions) has been obtained or
made and is in full force and effect except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

Section 3.6.            Litigation.  There are no actions, suits or proceedings
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries, except actions, suits or proceedings which would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries is in
violation of any order, statute, rule or regulation of any Governmental Entity,
except as would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.

 

Section 3.7.           Compliance with Laws; Permits.

 

(a)           The Company and each of its Subsidiaries conduct their businesses
in compliance with all applicable Laws and applicable stock exchange
requirements, except for any noncompliance that would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(b)           The Company and its Subsidiaries have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any Governmental Entities that are required in order to
carry on their business as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect;
and all such permits, licenses, certificates of authority, orders and approvals
are in full force and effect and, to the knowledge of the Company, no suspension
or cancellation of any of them is threatened, and all such filings, applications
and registrations are current, except where such absence, suspension or
cancellation would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.

 

(c)           Neither the Company nor any of its Subsidiaries, or, to the
knowledge of the Company, any other Persons acting on their behalf has, in
connection with the operation of their respective businesses, (i) used any
corporate or other funds for unlawful contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials, candidates or members of political parties or
organizations, or established or maintained any unlawful or unrecorded funds in
violation of Section 104 of the Foreign Corrupt Practices Act of 1977, as
amended, or any other similar applicable Law, (ii) paid, accepted or received
any unlawful contributions, payments, expenditures or gifts or (iii) violated or
operated in noncompliance with any export restrictions, anti-boycott regulations
or embargo regulations.

 

Section 3.8.           Periodic Filings; Financial Statements; Undisclosed
Liabilities.

 

(a)     Since June 30, 2006, the Company has timely filed all material reports,
registrations, documents, filings, statements and submissions, together with any
required amendments thereto (collectively the “Company SEC Documents”), that
were required to be filed with the SEC under the Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder (the “Exchange Act”). As
of their respective filing dates, the Company SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the Company SEC Documents contained, when filed
with the SEC, and if amended, as of the date of such amendment, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances in which they were made, not misleading, except to
the extent corrected by a subsequently filed document with the SEC.

 

(b)       The Company’s consolidated financial statements, including the notes
thereto, included or incorporated by reference in the Company SEC Documents (the
“Company Financial Statements”) have been prepared in accordance with GAAP
consistently applied (except as may be indicated in the notes and schedules
thereto) during the periods involved and present fairly in all material respects
the Company’s consolidated financial position at the dates

 

9

--------------------------------------------------------------------------------


 

thereof and of its operations and cash flows for the periods specified therein
(subject to the absence of notes and year-end adjustments in the case of
unaudited statements).

 

(c)           Neither the Company nor any of its Subsidiaries has any
liabilities or obligations (accrued, absolute, contingent or otherwise) of a
nature that would be required to be accrued or reflected in a consolidated
balance sheet prepared in accordance with GAAP, other than liabilities or
obligations (A) reflected on, reserved against, or disclosed in the notes to,
the consolidated balance sheets of the Company Financial Statements,
(B) incurred in the ordinary course of business consistent with past practice
since the date of the last consolidated balance sheet in the Company Financial
Statements or (C) that would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.

 

(d)           The Company (A) has implemented and maintains disclosure controls
and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including its consolidated
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board (1) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(2) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.  As of the date hereof, the Company has no knowledge of any
reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.

 

Section 3.9.            Absence of Certain Changes.  Since December 31, 2007,
the Company and its Subsidiaries, taken as a whole, have conducted their
business in all material respects in the ordinary course of business, consistent
with past practice.  From December 31, 2007 to the date hereof, there shall not
have been any Material Adverse Effect or any Effect that would, individually or
in the aggregate, have or reasonably be expected to have a Material Adverse
Effect.

 

Section 3.10.          Brokers and Finders.  Except for Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, the fees of which will be paid by the Company,
neither the Company nor any of its Subsidiaries has employed any broker or
finder or incurred any liability for any financial advisory fee, brokerage fees,
commissions or finder’s fee, and no broker or finder has acted directly or
indirectly for the Company or any of its Subsidiaries in connection with this
Agreement or the transactions contemplated hereby.

 

10

--------------------------------------------------------------------------------


 

Section 3.11.          Contracts.

 

(a)           As of the date hereof, neither the Company nor any of its
Subsidiaries is a party to or bound by any Contract which is a “material
contract” (as such term is defined in Item 601(b)(10) of Regulation S-K of the
SEC) to be performed in full or in part after the date of this Agreement that
has not been filed or incorporated by reference in the Company SEC Documents. To
the Company’s knowledge, neither the Company nor any of its Subsidiaries is a
party to or bound by any Contract which contains any provision that would
prevent the Investor or any of its Affiliates in their capacity as such (after
consummation of the transactions contemplated hereby) from operating in a
particular line or lines of business.

 

(b)           As of the date hereof, neither the Company nor any of its
Subsidiaries, nor any of their directors or officers, or to the knowledge of the
Company, any of the Company’s or any of its Subsidiaries’ employees is (or for
the last five (5) years has been) under administrative, civil or criminal
investigation, indictment or audit (except routine audits, such as DCAA audits)
with respect to any alleged irregularity, misstatement or omission arising under
or relating to any Government Contract or bid or proposal.

 

(c)           As of the date hereof, neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any of their employees, is
(or for the last five (5) years has been) suspended or debarred from doing
business with any Governmental Entity.

 

Section 3.12.          Employee Benefits.

 

(a)           Except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, no material payment
(whether of severance pay, bonus or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee will occur solely as a result of either
the execution of or the performance of the transactions contemplated in this
Agreement.  Except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, no payment or benefit
that will be made by the Company or any of its subsidiaries with respect to any
Employee, solely as a result of either the execution of or the performance of
the transactions contemplated in this Agreement, will be characterized as an
“excess parachute payment,” within the meaning of Section 280G(b)(1) of the
Code.

 

(b)           The Company represents and warrants that neither the execution of,
nor the performance of the transactions contemplated in, this Agreement will
result in a violation, in any material respect, of any Law (including ERISA and
the regulations promulgated thereunder) with respect to the Griffon Corporation
Employee Stock Ownership Plan (as amended).

 

Section 3.13.          No Further Reliance.  The Company acknowledges that it is
not relying upon any representation or warranty made by the Investor not set
forth in this Agreement or in an Ancillary Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 4.1.            Organization and Authority.  The Investor is duly formed
and validly existing in good standing as a limited liability company under the
laws of the state of Delaware and has all corporate power and authority to own
its property and assets and conduct its business in all material respects as
currently conducted and has been duly qualified as a foreign limited liability
company for the transaction of business and is in good standing under the laws
of each other jurisdiction in which it owns or leases properties, or conducts
any business so as to require such qualification.

 

Section 4.2.            Authorization.  The Investor has all limited liability
company power and authority to execute and deliver this Agreement and to perform
its obligations under this Agreement.  The execution, delivery and performance
by the Investor of this Agreement and the consummation of the transactions
contemplated by this Agreement have been duly authorized by the Investor’s board
of directors or managing members or partners, as the case may be, and no further
approval or authorization by any of its stockholders, members, partners or other
equity owners is required.  This Agreement constitutes the valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except as such may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or other similar Laws affecting creditors’ rights
generally and by general equitable principles and except as may be limited by
applicable Law and public policy.

 

Section 4.3.            Non-Contravention; Governmental Authorization.

 

(a)            The execution, delivery and performance by the Investor of this
Agreement and the consummation of the transactions contemplated hereunder will
not: (1) conflict with or violate any provision of its certificate of formation,
limited liability company agreement or similar governing documents; or
(2) assuming compliance with the statutes and regulations referred to in
Section 4.3(b), (i) conflict with or result in any breach of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right to termination, acceleration or
cancellation under any agreement, lease, mortgage, license, indenture or any
other contract to which the Investor is a party or by which its properties may
be bound or affected; or (ii) conflict with or violate any order, Law, statute,
rule or regulation of any Governmental Entity, applicable to the Investor,
except in the case of clause (2)(i) and (2)(ii), as would not, individually or
in the aggregate, reasonably be expected to materially and adversely affect the
Investor’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis.

 

(b)            Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
Governmental Entity necessary in connection with the execution and delivery by
the Investor of this Agreement and the consummation of the transactions
contemplated herein (except for (1) such additional steps as may be required by
the NYSE or such additional steps as may be necessary to qualify the Acquired
Shares under federal securities, state securities or blue sky Laws and
(2) receipt of all approvals and authorizations of, filings with, and
notifications to, or expiration or termination of

 

12

--------------------------------------------------------------------------------


 

any applicable waiting period, under the HSR Act, competition or merger control
laws of Germany, Austria, and Brazil, or competition or merger control laws of
other jurisdictions) has been obtained or made and is in full force and effect,
except as would not, individually or in the aggregate, reasonably be expected to
materially and adversely affect the Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

 

(c)           Neither the Investor, nor, to the knowledge of the Investor, any
other Persons acting on its behalf has, in connection with the operation of its
business, (i) used any corporate or other funds for unlawful contributions,
payments, gifts or entertainment, or made any unlawful expenditures relating to
political activity to government officials, candidates or members of political
parties or organizations, or established or maintained any unlawful or
unrecorded funds in violation of Section 104 of the Foreign Corrupt Practices
Act of 1977, as amended, or any other similar applicable Law, (ii) paid,
accepted or received any unlawful contributions, payments, expenditures or gifts
or (iii) violated or operated in noncompliance with any export restrictions,
anti-boycott regulations or embargo regulations.

 

Section 4.4.            Securities Act Compliance.  The Acquired Shares being
acquired by the Investor hereunder are being acquired for its own account, for
the purpose of investment and not with a view to or for sale in connection with
any public resale or distribution thereof in violation of applicable securities
Laws.  The Investor is an ‘‘accredited investor’’ within the meaning of
Rule 501(a) promulgated under the Securities Act and is knowledgeable,
sophisticated and experienced in business and financial matters, and it fully
understands the limitations on ownership, sale, transfer or other disposition of
the Acquired Shares.  The Investor understands that the Acquired Shares may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by Law.

 

Section 4.5.            Ownership.  As of the date of this Agreement, The
Goldman Sachs Group, Inc. is not the Beneficial Owner of in excess of 2% of the
Total Voting Power of the Company.

 

Section 4.6.            Financial Capability.  At the Closing the Investor will
have available funds necessary to consummate the Closing on the terms and
conditions contemplated by this Agreement.

 

Section 4.7.            Brokers and Finders.  Neither the Investor nor any of
its Affiliates or any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fee,
brokerage fees, commissions or finder’s fee, and no broker or finder has acted
directly or indirectly for the Investor or any of its Affiliates or any of their
respective officers or directors in connection with this Agreement or the
transactions contemplated hereby.

 

Section 4.8.            No Further Reliance.  The Investor acknowledges that it
is not relying upon any representation or warranty made by the Company not set
forth in this Agreement or in an Ancillary Agreement.  The Investor acknowledges
that it has conducted such review and

 

13

--------------------------------------------------------------------------------


 

analysis of the business, assets, condition, operations and prospects of the
Company and its Subsidiaries that the Investor considers sufficient for purposes
of the purchase of the Acquired Shares.

 

ARTICLE V


CONDITIONS TO CLOSING

 

Section 5.1.            Conditions to the Obligations of the Company and the
Investor.  The obligations of the Company and the Investor to effect the Closing
shall be subject to the following conditions:

 

(a)           receipt of all approvals and authorizations of, filings with, and
notifications to, or expiration or termination of any applicable waiting period,
under the HSR Act and competition or merger control laws of Germany, Austria and
competition or merger control laws of other jurisdictions required to consummate
the transactions contemplated hereunder;

 

(b)           no provision of any applicable Law and no judgment, injunction,
order or decree shall prohibit the consummation of any of the transactions
contemplated at the Closing; and

 

(c)           the consummation of the Rights Offering in accordance in all
material respects with the terms and subject to the conditions set forth in
Section 1.1(d) hereof.

 

Section 5.2.            Conditions to the Obligations of the Company.  The
obligations of the Company to effect the Closing shall be subject to the
following conditions:

 

(a)           all representations and warranties of the Investor in this
Agreement shall be true and correct as of the date hereof and as of the
Registration Effective Date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date);

 

(b)           the Investor shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing;

 

(c)           the Company shall have received a certificate, signed by an
officer of the Investor, certifying as to the matters set forth in Sections
5.2(a) and 5.2(b); and

 

(d)           the Company shall have received a certificate, signed by an
officer of the Investor, certifying the amount, if any, of The Goldman Sachs
Group Inc.’s Beneficial Ownership percentage of Voting Stock as of the close of
business on the Business Day immediately prior to the Closing Date (such amount
the “Certified Ownership Percentage”).

 

Section 5.3.            Conditions to the Obligations of the Investor.  The
obligations of the Investor to effect the Closing shall be subject to the
following conditions:

 

14

--------------------------------------------------------------------------------


 

(a)           The 10b-5 Representation shall be true and correct in all respects
(A) in the case of the Registration Statement and any post-effective amendments
thereto, at the respective times referred to in Section 1.1(c), and in the case
of the Prospectus, as of its date, and (B) as of the Closing Date, except that
in the case of this clause (B) all references to any time period or date
referred to in Section 1.1(c) shall be deemed to be references to the Closing
Date.  All other representations and warranties of the Company contained in this
Agreement (i) that are qualified by materiality, Material Adverse Effect or
words of similar import, shall be true and correct as of the date hereof and as
of the Registration Effective Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date) and (ii) that are not qualified by materiality, Material Adverse
Effect or words of similar import, shall be true and correct in all material
respects as of the date hereof and as of the Registration Effective Date (except
to the extent that any such representation and warranty expressly speaks as of
an earlier date, in which case such representation and warranty shall be true
and correct in all material respects as of such earlier date).  Notwithstanding
the foregoing, the Investor shall not be permitted to invoke the condition set
forth in this Section 5.3(a) with respect to any fact or event if prior to such
time the Company has given written notice (the “Event Notice”) to the Investor
that such event or fact would reasonably be expected to cause the condition set
forth in this Section 5.3(a) to not be satisfied, and the Investor has failed to
reserve its rights with respect to such fact or event by giving written notice
to the Company (the “Reservation Notice”) within ten (10) Business Days after
receipt thereof (such waived fact or event, the “Waived Fact”);  provided,
however, that the Investor shall be permitted to invoke any of the conditions
set forth in this Section 5.3(a) with respect to facts or events not contained
in any Event Notice or with respect to the aggregate effect of such Waived
Fact(s) and any unrelated subsequent non-Waived Facts;

 

(b)           the Company shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing;

 

(c)           the Investor shall have received a certificate, signed by an
officer of the Company, certifying as to the matters set forth in Sections
5.3(a) and 5.3(b);

 

(d)           since the date of this Agreement, there shall not have been any
Material Adverse Effect or any Effect that would, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect;

 

(e)           the shares of Common Stock to be issued in the Rights Offering
(including pursuant to the Backstop Commitment) and, if applicable, pursuant to
the Additional Purchase Commitment, shall be approved for listing on the NYSE,
subject to official notice of issuance;

 

(f)            if the Company is obligated to issue shares of Preferred Stock
pursuant to Section 2.2, the Company shall have caused to be filed with the
Delaware Secretary of State the Certificate of Designation and the Certificate
of Designation shall be effective;

 

15

--------------------------------------------------------------------------------


 

(g)           the Investor shall have received a registration rights agreement
substantially in the form of Annex II hereto, duly executed by the Company (the
“Registration Rights Agreement”);

 

(h)           simultaneously with the Closing, the Initial Investor Designees
shall have been appointed to the Board;

 

(i)            Ronald J. Kramer shall have, after the date hereof and prior to
or concurrently with the Closing acquired from the Company not less than five
hundred thousand (500,000) shares of Common Stock on terms no less favorable to
the Company than the terms pursuant to which the stockholders of the Company may
acquire shares of Common Stock pursuant to the Rights Offering (the “Kramer
Shares”);

 

(j)            The Company’s auditors shall have delivered a comfort letter
(addressed to the Board) in the form customarily delivered to dealer managers of
registered rights offerings, with respect to the Registration Statement and the
Prospectus to the Board; and

 

(k)           the Investor shall have received signed opinions, dated as of the
Closing Date, of Dechert LLP, counsel for the Company, substantially in the
forms set forth on Schedule 5.3(k).

 

ARTICLE VI


COVENANTS

 

Section 6.1.            Conduct of the Business.  Prior to the earlier of the
Closing and the termination of this Agreement pursuant to Section 8.1 (the
“Pre-Closing Period”), the Company shall not, and shall cause each of its
Subsidiaries not to, take any actions outside of the ordinary course of business
consistent with past practice that are material to the Company and its
Subsidiaries, taken as a whole, without the prior written consent of the
Investor (such consent not to be unreasonably withheld, conditioned or
delayed).  During the Pre-Closing Period, (i) except as contemplated by this
Agreement or the Ancillary Agreements, as required by Law or as set forth on
Schedule 6.1, the Company shall not, and shall cause each of its Subsidiaries
not to (A) declare or pay any dividend or distribution on its shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock (except for dividends paid by any direct
or indirect wholly owned Subsidiary of the Company to the Company or to any
other direct or indirect wholly owned Subsidiary of the Company), (B) adjust,
split, combine or reclassify or otherwise amend the terms of its capital stock,
(C) repurchase, redeem, purchase, acquire, encumber, pledge, dispose of or
otherwise transfer, directly or indirectly, any of its shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock, (D) other than Excluded Issuances,
issue, grant, deliver or sell any shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock (other than with respect to the issuance of the
Rights and the Common Stock (and, if applicable, Preferred Stock) issuable upon
the exercise thereof), (E) make any amendments to their

 

16

--------------------------------------------------------------------------------


 

organizational documents, (F) sell, lease or otherwise dispose of a material
amount of assets or securities, including by merger, consolidation, asset sale
or other business combination, other than sales of assets in the ordinary course
of business consistent with past practice; (G) make any material acquisitions,
by purchase or other acquisition of shares or other equity interests, or by
merger, consolidation or other business combination, or material purchase of any
property or assets, to or from any Person (except for acquisitions made by the
Company or any direct or indirect wholly owned Subsidiary of the Company from
the Company or any other direct or indirect wholly owned Subsidiary of the
Company), (H) adopt a plan of complete or partial liquidation or resolutions
providing for a complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization, or (I) agree or commit to do any of
the foregoing and (ii) if the Company takes any action (other than with respect
to the issuance of the Rights and the Common Stock issuable upon the exercise
thereof) that would require any anti-dilution adjustments to be made under the
Certificate of Designation as if issued on the date of this Agreement, the
Company shall make such appropriate adjustment (the “Adjustments”).

 

Section 6.2.            Securities to be Issued.  The Common Stock and Preferred
Stock, if any, to be issued to the Investor pursuant to this Agreement shall be
subject to the terms and provisions of the Company’s certificate of
incorporation.  In addition, the terms of any shares of Preferred Stock issued
pursuant to this Agreement hereof shall be subject to the terms and provisions
of the Certificate of Designation.

 

Section 6.3.            Efforts.  From the date hereof until the earlier of the
Closing and the date that this Agreement is terminated pursuant to Section 8.1,
the Investor and the Company shall (i) promptly file any and all Notification
and Report Forms required under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”) with respect to the transactions
contemplated hereby, and use commercially reasonable efforts to cause the
expiration or termination of any applicable waiting periods under the HSR Act;
(ii) promptly make an appropriate filing under the competition or merger control
laws of Germany, Austria, and Brazil and, if required, competition or merger
control laws of other jurisdictions, and use commercially reasonable efforts to
obtain a decision from the appropriate regulatory authorities allowing the
consummation of the transactions contemplated hereby; (iii) use commercially
reasonable efforts to cooperate with each other in (A) determining whether any
filings are required to be made with, or consents, permits, authorizations,
waivers, clearances, approvals, and expirations or terminations of waiting
periods are required to be obtained from, any other Governmental Entities in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and (B) timely making all
such filings and timely obtaining all such consents, permits, authorizations or
approvals; (iv) use commercially reasonable efforts to supply to any
Governmental Entity as promptly as practicable any additional information or
documents that may be requested pursuant to any Law or by such Governmental
Entity; (v) promptly inform the other party of any substantive meeting,
discussion, or communication with any Governmental Entity (and shall supply to
the other party any written communication or other written correspondence or
memoranda prepared for such purpose, subject to applicable Laws relating to the
exchange of information) in respect of any filings, investigation or inquiry
concerning the transactions contemplated herein, and shall consult with

 

17

--------------------------------------------------------------------------------


 

the other party in advance and, to the extent permitted by such Governmental
Entity, give the other party the opportunity to attend and participate thereat
and (vi) use commercially reasonable efforts to take, or cause to be taken, all
other actions and do, or cause to be done, all other things necessary, proper or
advisable to consummate the Closing and the other transactions contemplated
hereby, including taking all such further action as may be necessary to resolve
such objections, if any, as the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, state antitrust
enforcement authorities or competition authorities of any other nation or other
jurisdiction or any other person may assert under Law with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, nothing in this
Agreement shall be deemed to require the Investor or any of its Affiliates to
enter into any agreement with any Governmental Entity or to consent to any
authorizations, consents, approvals of governments and governmental agencies
requiring the Investor or any of its Affiliates to hold separate or divest, or
to restrict the dominion or control of, any of its assets or businesses or any
of the stock, assets or business of the Investor, the Company or any of their
Affiliates.  The Company shall reimburse the Investor for fifty percent (50%) of
all filing fees incurred by the Investor with respect to all filings
contemplated by clauses (i) and (ii) of this Section 6.3, within five
(5) Business Days of the date each such fee is paid by the Investor.

 

Section 6.4.            Non-Solicitation.  (a) From the date hereof until the
earlier of the Closing and the date this Agreement is terminated pursuant to
Section 8.1, the Company shall not, and shall cause its Subsidiaries and shall
use its reasonable best efforts to cause its and its Subsidiaries’
Representatives not to, directly or indirectly: (i)(A) initiate, solicit or
knowingly encourage (including by way of providing information), (B) engage in
any discussions or negotiations regarding, (C) otherwise knowingly cooperate
with or knowingly assist any Person in connection with, or (D) knowingly
facilitate any inquiries or the making of, any inquiry, proposal or offer that
constitutes or that would reasonably be expected to lead to an Equity Investment
or Acquisition Transaction, except, in the case of an Acquisition Transaction,
in response to an unsolicited proposal that the Board determines in good faith
could reasonably be expected to lead to a Superior Transaction (and following
execution of a customary confidentiality agreement), or (ii) approve or
recommend, or publicly propose to approve or recommend, an Equity Investment or
enter into any Contract, letter of intent, agreement in principle or other
similar agreement providing for or relating to an Equity Investment.  As of the
date hereof, the Company and its Subsidiaries shall immediately cease and cause
to be terminated any activities that would otherwise be a violation of this
Section 6.4 conducted theretofore by the Company, its Subsidiaries or its or
their Representatives with respect to any Equity Investment or Acquisition
Transaction.

 

(b)   The Company shall notify the Investor promptly (and in any event within 48
hours) of any determination of the Board in good faith that a proposal received
by the Company for an Acquisition Transaction could reasonably be expected to
lead to a Superior Transaction.

 

(c)           Notwithstanding the foregoing, if the Board determines in good
faith after receiving the advice of its financial advisors and outside legal
counsel, in response to a bona fide written proposal for an Acquisition
Transaction that was unsolicited and that did not otherwise

 

18

--------------------------------------------------------------------------------


 

result from a breach of this Section 6.4, that such proposal for an Acquisition
Transaction constitutes a proposal for a Superior Transaction, the Company may
enter into a definitive agreement to effect such Superior Transaction and
terminate this Agreement pursuant to Section 8.1(e); provided, however, that the
Company shall not terminate this Agreement pursuant to this Section 6.4(c) and
Section 8.1(e), and any purported termination shall be void and of no force or
effect, unless the Company prior to or concurrently with such action pays to the
Investor the Termination Fee.

 

Section 6.5.            Publicity.  On the date hereof, the Company shall issue
a press release in the form attached as Annex III hereto.  No other public
release or announcement concerning the transactions contemplated hereby shall be
issued by any party without the prior consent of the other party (which consent
shall not be unreasonably withheld, conditioned or delayed), except as such
release or announcement may be required by Law or the rules or regulations of
any United States or foreign securities exchange, in which case the party
required to make the release or announcement shall, to the extent reasonably
practicable, allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.  The provisions of this Section 6.5
shall not restrict the ability of a party hereto to summarize or describe the
transactions contemplated by this Agreement in any prospectus or similar
offering document or other report required by Law, regulation or stock exchange
rule so long as the other party is provided a reasonable opportunity to comment
on such disclosure in advance.

 

Section 6.6.            Preferred Stock.  If the Company is obligated to issue
shares of Preferred Stock pursuant to Section 2.2, (a) prior to the first such
issuance the Company shall cause to be filed with the Delaware Secretary of
State the Certificate of Designation; and (b) from the date of the issuance of
such Preferred Stock until the date on which all the Preferred Stock is
converted into Common Stock, the Company shall at all times have reserved for
issuance, free of pre-emptive or similar rights, a sufficient number of shares
of authorized and unissued Common Stock to effectuate the conversion of the
Preferred Stock.

 

Section 6.7.            Exercise of Rights.  The Investor shall refrain from
exercising any Rights it receives (if any) with respect to shares of Common
Stock it owns as of the Record Date.

 

Section 6.8.            Control of the Investor. The Investor represents and
warrants to the Company, for so long as it holds Voting Stock pursuant to this
Agreement, that it is Controlled, directly or indirectly, by The Goldman Sachs
Group, Inc., and covenants that during the term of this Agreement, it shall not,
without the prior written consent of the Company, take or permit any action
which would result in the direct or indirect transfer of Control of it from The
Goldman Sachs Group, Inc. to any other Person.

 

Section 6.9.            Share Listing.  The Company shall as promptly as
practicable after the date of this Agreement use its reasonable best efforts to
cause the Common Stock to be issued in the Rights Offering (including pursuant
to the Backstop Commitment) and, if applicable, pursuant to the Additional
Purchase Commitment, to be approved for listing on the NYSE, subject to official
notice of issuance.  The Company shall as promptly as practicable after a notice
of conversion is delivered to the Company pursuant to the Certificate of
Designations use

 

19

--------------------------------------------------------------------------------


 

its reasonable best efforts to cause the Common Stock issuable upon conversion
of the Preferred Stock to be approved for listing on the NYSE, subject to
official notice of issuance.

 

Section 6.10.          Access.  From the date hereof until the earlier of the
Closing and the date that this Agreement is terminated pursuant to Section 8.1,
subject to applicable Law, the Company shall grant the Investor, upon reasonable
advance notice, such access to its books, records, properties and such other
information as the Investor may reasonably request; provided that any
investigation of such information shall be conducted during normal business
hours and in such manner as not to interfere with the conduct of the business of
the Company; provided, further, the Company shall not be required to disclose
any information to the extent (i) prohibited by applicable Law or regulation or
rule of the NYSE, or (ii) such disclosure could reasonably be expected to cause
a violation of any agreement to which the Company or any of its Subsidiaries is
a party or could reasonably be expected to cause a risk of a loss of privilege
to the Company or any of its Subsidiaries.

 

Section 6.11.          Executive Agreements and Plans.

 

(a)           With respect to the Griffon Corporation Senior Management
Incentive Compensation Plan (the “Incentive Plan”), the Company (i) represents
and warrants that the only individual with any rights under the Incentive Plan
is Harvey R. Blau, and (ii) shall obtain a signed statement during the
Pre-Closing Period from Harvey R. Blau in a form reasonably acceptable to the
Investor in which Mr. Blau, in his individual capacity, acknowledges, that
(A) as of the date hereof, Mr. Blau is entitled to the bonus, if any, payable
under the Incentive Plan with respect to the current fiscal year pro-rated based
on the number of days Mr. Blau was employed as the Company’s Chief Executive
Officer in the current fiscal year over 365, and (B) except for the payment
described in clause (A) of this sentence, Mr. Blau will not be entitled to any
other payments (including by reason of a “Change of Control” as such term is
defined in the Incentive Plan) under the Incentive Plan, either as of the
Closing Date or in the future.

 

(b)           With respect to the Employment Agreement between the Company and
Harvey R. Blau, entered into as of October 1, 1998 and as last amended on
August 3, 2007 (the “Blau Agreement”), the Company (i) represents and warrants,
and (ii) shall obtain a signed statement during the Pre-Closing Period from
Harvey R. Blau in a form reasonably acceptable to the Investor in which
Mr. Blau, in his individual capacity, acknowledges, that no amounts are or will
be owed to Mr. Blau under the Blau Agreement solely in respect of the Change in
Control (as such term is defined in the Blau Agreement) that may occur as a
result of the transactions contemplated by this Agreement, provided however,
that nothing in the foregoing shall diminish or forfeit Mr. Blau’s rights to
payments or benefits, if any, that may be due under Sections 9(b), 12 or 13 of
the Blau Agreement.

 

(c)           With respect to any stock options outstanding as of the date
hereof (the “Options”) granted pursuant to the Griffon Corporation 1995 Stock
Option Plan, the Griffon Corporation 1997 Stock Option Plan, the Griffon
Corporation 1998 Stock Option Plan, the Griffon Corporation 2001 Stock Option
Plan, and the Griffon Corporation 1998 Employee and Director Stock Option Plan
(as amended) (each, a “Stock Plan” and together, the “Stock Plans”),

 

20

--------------------------------------------------------------------------------


 

neither the Board nor the Committee (as such term is defined in each of the
respective Stock Plans) shall take any action to: (a) accelerate the vesting or
exercisability of the Options notwithstanding it may be permitted under the
terms of such Stock Plans and/or agreements (the “Award Agreements”) evidencing
Options awarded under the Stock Plans in the event of a Change in Control (as
such term is defined in each of the respective Stock Plans) that may occur as a
result of the transactions contemplated by this Agreement, or (b) substitute,
adjust, or otherwise modify the Options notwithstanding it may be permitted
under the Stock Plans and/or Award Agreements as a result of the transactions
contemplated by this Agreement, other than substitutions, adjustments or
modifications as may be necessary (or as the Board/Committee reasonably deems
advisable upon the advice of counsel) to eliminate adverse tax consequence to a
holder of capital stock of the Company under Section 305 of the Code and the
Treasury Regulations promulgated thereunder (provided that any such adjustment
or modification shall be made in accordance with Section 409A of the Code and
the Treasury Regulations promulgated thereunder).

 

(d)           The Company shall, promptly following the date of this Agreement,
use its commercially reasonable efforts to obtain an exemption from the U.S.
Department of Labor pursuant to Section 408(a) of ERISA which provides that the
restrictions of Section 406 of ERISA and the sanctions resulting from
application of Section 4975 of the Code shall not apply to the execution or
performance of the transactions contemplated in this Agreement with respect to
the Griffon Corporation Employee Stock Ownership Plan (as amended).

 

Section 6.12.          Termination of Confidentiality Agreement;
Confidentiality.

 

(a)           The Company and the Investor acknowledge and agree that as of the
date hereof the Confidentiality Agreement, and all provisions thereof, shall be
terminated and be of no further force or effect.

 

(b)           Notwithstanding the foregoing, from the date hereof until the
first anniversary of the date hereof, the Investor will, and will cause its
Representatives, to keep all information regarding the Company (whether prepared
by the Company, its Representatives or otherwise, whether in oral, written,
electronic or other form) received under the terms of the Confidentiality
Agreement or pursuant to this Agreement (collectively, the “Information”)
confidential except (i) the Investor may disclose Information to its
Representatives, (ii) Information that becomes generally available to the public
other than as a result of a disclosure in violation of this Agreement by the
Investor or its Representatives, (iii) Information that was available to the
Investor on a nonconfidential basis prior to its disclosure, directly or
indirectly, by the Company or its Representatives, (iv) Information that becomes
available to the Investor on a nonconfidential basis from a person other than
the Company who, to the knowledge of the Investor, is not bound by a
confidentiality agreement with the Company or otherwise prohibited from
transferring such information to the Investor, (v) Information that the Company
agrees may be disclosed, (vi) Information that was or is developed by the
Investor its Representatives without the use of or reference to the Information
or any derivative thereof, or (vii) to the extent

 

21

--------------------------------------------------------------------------------


 

the Investor is required by Law, legal process or regulatory authority to
disclose such Information.

 

Section 6.13.          Right to Use Names and Logos.   From and after the
Closing Date and until the date on which the Investor ceases to Beneficially Own
10% or more of the Total Voting Power of the Company, the Company hereby grants
to the Investor the right to use the Company’s GRIFFON word mark, stylized word
mark and logo (collectively, the “Griffon Marks”) in the Investor’s and its
Affiliates’ marketing materials solely for the purpose of indicating in a
factual manner the Investor’s ownership interest in the Company; provided,
however, that (a) the Investor shall not use the Griffon Marks in a manner that
is likely to confuse the public to believe that the Company is providing or
sponsoring any offering, securities, product or service provided by Investor;
(b) the Investor shall include a prominent trademark attribution notice giving
notice of the Company’s or its Subsidiary’s ownership of its trademarks in any
such marketing materials in which the names and/or logos appear;  (c) in order
to preserve the inherent value of such names and logos, the Investor agrees to
use reasonable efforts to ensure that it maintains the quality of the Investor’s
business and the operation thereof; (d) the Investor shall at all times use such
names and logos in accordance with any style guidelines established by the
Company and communicated to the Investor from time to time in writing; (e) the
Investor shall, upon the request of Company, provide copies of such marketing
materials to Company and (f) notwithstanding anything to the contrary herein,
the Company shall at all times have the right to direct the Investor to cease
any use of the Griffon Marks which violates any requirement under this
Section or which is otherwise likely to disparage, dilute or impair the value of
the Griffon Marks or the Company’s goodwill associated therewith.

 

Section 6.14.          Non-Compete Contracts.  The Company shall use its
commercially reasonable efforts to (a) identify each Company Contract that
contains any provision that would prevent the Investor or its Affiliates in
their capacity as such (after consummation of the transactions contemplated
hereby) from operating in a particular line or lines of business and (b) effect
an amendment to each such Contract identified so that such restriction will not
apply to the Investor or any of its Affiliates.  From and after the Closing and
until the Investor ceases to Beneficially Own 10% or more of the Total Voting
Power of the Company, the Company shall not enter into any Contract that
contains provisions that would prevent the Investor or its Affiliates (in their
capacity as such) from operating in a particular line or lines of business.

 

ARTICLE VII

 

GOVERNANCE AND OTHER RIGHTS

 

Section 7.1.            Initial Investor Nominees.  The Company and the Investor
agree as follows:

 

(a)           Prior to the Closing Date, the Investor shall provide to the
Company a list of initial Investor Nominees (including details as to which shall
be nominated in each

 

22

--------------------------------------------------------------------------------


 

circumstance set forth in Section 7.2(a)), each of whom shall be reviewed
promptly by the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”).

 

(b)           On the Closing Date the Company will cause to be elected or
appointed to the Board the Initial Investor Designees, as applicable, subject to
satisfaction of all legal and governance requirements regarding services as a
director of the Company and, if not already received, the reasonable approval of
the Nominating Committee.

 

(c)           The Company shall take all actions necessary to ensure that on the
Closing Date the Board will have a number of vacancies at least equal to the
number of Initial Investor Designees.

 

Section 7.2.            Governance Matters.  The Company and the Investor agree
that effective as of the Closing Date and terminating automatically upon the
earlier of (i) the date on which the Investor ceases to Beneficially Own 10% or
more of the Total Voting Power of the Company and (ii) the date on which the
Common Stock ceases to be registered under Section 12 of the Exchange Act:

 

(a)           Investor’s Board Representation.

 

(i)            For so long as the Investor Beneficially Owns 29.9% or more of
the Total Voting Power of the Company, the parties hereto shall exercise all
authority under applicable Law to cause any slate of directors presented to
stockholders for election to the Board to consist of such nominees that, if
elected, would result in the Board containing four (4) Investor Directors.

 

(ii)           For so long as the Investor Beneficially Owns less than 29.9% but
at least 20% of the Total Voting Power of the Company, the parties hereto shall
exercise all authority under applicable Law to cause any slate of directors
presented to stockholders for election to the Board to consist of such nominees
that, if elected, would result in the Board containing three (3) Investor
Directors.

 

(iii)          For so long as the Investor Beneficially Owns less than 20% but
at least 15% of the Total Voting Power of the Company, the parties hereto shall
exercise all authority under applicable Law to cause any slate of directors
presented to stockholders for election to the Board to consist of such nominees
that, if elected, would result in the Board containing two (2) Investor
Directors.

 

(iv)          For so long as the Investor Beneficially Owns less than 15% but at
least 10% of the Total Voting Power of the Company, the parties hereto shall
exercise all authority under applicable Law to cause any slate of directors
presented to stockholders for election to the Board to consist of such nominees
that, if elected, would result in the Board containing one (1) Investor
Director.

 

23

--------------------------------------------------------------------------------


 

(b)           Finance Committee.  The Company shall cause the Board to create
and maintain a finance committee, with a charter substantially in the form of
Annex IV hereto. The finance committee shall consist of five (5) members, of
which two (2) shall be Investor Directors for so long as the Investor is
entitled to designate two (2) or more Investor Nominees for election to the
Board pursuant to this Section 7.2; provided, if the Investor is entitled to
designate only one (1) Investor Nominee for election to the Board pursuant to
Section 7.2(a), then only one (1) of the members of the finance committee shall
be an Investor Director.  The remaining members of the finance committee shall
be selected by the Non-Investor Directors from among the Non-Investor Directors.

 

(c)           Information.  Subject to the execution of a customary
confidentiality agreement in form reasonably satisfactory to the Company and the
Investor, the Company shall grant the Investor, upon reasonable advance notice,
such access to its books, records, properties and such other information as the
Investor may reasonably request; provided that any investigation of such
information shall be conducted during normal business hours and in such manner
as not to interfere with the conduct of the business of the Company; provided,
further, the Company shall not be required to disclose any information to the
extent (i) prohibited by applicable Law or regulation or rule of the NYSE, or
(ii) such disclosure could reasonably be expected to cause a violation of any
agreement to which the Company or any of its Subsidiaries is a party or could
reasonably be expected to cause a risk of a loss of privilege to the Company or
any of its Subsidiaries.

 

Section 7.3.            Procedural Matters.  The Company and the Investor agree
that effective as of the Closing Date and terminating automatically upon the
earlier of (i) the date on which the Investor ceases to Beneficially Own 10% or
more of the Total Voting Power of the Company and (ii) the date on which the
Common Stock ceases to be registered under Section 12 of the Exchange Act:

 

(a)           Independence.  At all times, a majority of the Board and the
Nominating Committee shall be comprised of individuals who satisfy the
independence criteria of the NYSE and are independent of the Investor and its
Affiliates.

 

(b)           Designation of Slate.

 

(i)            Any Investor Nominees that are to be included in a slate of
directors pursuant to Section 7.2 shall be designated by the Investor by prior
written notice to the Company, subject to the reasonable approval by the
Nominating Committee and further subject to applicable Law and the Nominating
Committee’s fiduciary duties.  Any Non-Investor Director nominees who are to be
included in any slate of directors shall be designated by the Nominating
Committee. The Nominating Committee shall nominate each person so designated,
subject to applicable Law and its fiduciary duties.

 

(ii)           If, for any reason, a nominated Investor Director is not elected
to the Board by the stockholders, then the Company shall exercise all authority
under applicable Law to cause such person to be elected to the Board.

 

24

--------------------------------------------------------------------------------


 

(c)                                  Resignations and Replacements.

 

(i)                                     Subject to paragraph (ii) below, if at
any time an Investor Director resigns or is removed in accordance with
applicable Law or the Company’s by-laws, a new Investor Director shall be
nominated by the Nominating Committee pursuant to the procedures set forth in
this Section 7.3.

 

(ii)                                  Subject to paragraph (iii) below, if at
any time the number of Investor Nominees entitled to be nominated to the Board
in accordance with Section 7.2(a) in an election of directors presented to
stockholders would decrease, within 10 days thereafter the Investor shall use
its reasonable best efforts to cause a sufficient number of Investor Directors
to resign from the Board so that the number of Investor Directors on the Board
after such resignation(s) equals the number of Investor Nominees that the
Investor would have been entitled to designate had an election of directors
taken place at such time. Any vacancies created by the resignations required by
this Section 7.3(c)(ii) shall be filled with Non-Investor Directors as
designated by the Nominating Committee.

 

(iii)                               If at any time the percentage of the Total
Voting Power of the Company Beneficially Owned by the Investor decreases as a
result of an issuance of Voting Stock by the Company (other than any Excluded
Issuance), the Investor may in good faith notify the Company that the Investor
intends to acquire a sufficient amount of additional Voting Stock in accordance
with and to the extent permitted by Section 7.4(b) of this Agreement necessary
to maintain its then current level of Board representation within 90 days.  In
such event, until the end of such period (and thereafter if the Investor in fact
restores its percentage to the extent necessary to maintain its then current
level of Board representation and provided that the Investor continues to
maintain the requisite level of Beneficial Ownership of Voting Stock in
accordance with Section 7.2(a)) the Board shall continue to have the number of
Investor Directors that corresponds to the percentage of the Total Voting Power
of the Company Beneficially Owned by the Investor prior to such issuance of
Voting Stock by the Company.

 

(d)                                 Solicitation and Voting of Shares.

 

(i)                                     The Company shall recommend that its
stockholders vote in favor of the slate of directors nominated in accordance
with Section 7.2 and Section 7.3(b) and use its commercially reasonable efforts
to solicit from the stockholders of the Company eligible to vote for the
election of directors proxies in favor of the Board nominees selected in
accordance with Section 7.2 and Section 7.3(b).

 

(ii)                                  In any election of directors or at any
meeting of the stockholders of the Company called expressly for the removal of
directors, the Investor shall be present for purposes of establishing a quorum
and shall vote all of its Voting Stock entitled to vote (i) in favor of any
nominee or director selected in accordance with Section 7.2 and/or
Section 7.3(b) and (ii) against the removal of any director designated in
accordance with Section 7.2 and/or Section 7.3(b) hereof.

 

25

--------------------------------------------------------------------------------


 

(iii)                               Except as provided above or in Section 7.4,
the Investor shall be free to vote in its sole discretion all of its Voting
Stock entitled to vote on any other matter submitted to or acted upon by
stockholders; provided, however, that, to the extent the Investor has the right
to vote on any matter brought before a meeting of the stockholders of the
Company (other than with respect to the election and/or removal of directors) in
excess of 29.9% of the Total Voting Power of the Company (such excess, the
“Excess Voting Stock”) the Investor shall cause the Excess Voting Stock to be
voted with respect to such matters in the same proportion as all other Voting
Stock is voted with respect to such matter.  The Investor hereby appoints the
Company, its designees, and each of them individually, as the sole and exclusive
attorneys and proxies of the Investor, with full power of substitution and
re-substitution, to the full extent of the Investor’s right, with respect to any
Excess Voting Stock, and empowers such attorneys and proxies to exercise all
voting rights in accordance with the provisions of Sections 7.3(d)(ii) and
(iii) (including, the power to execute and deliver written consents with respect
to such Voting Stock) of the Investor at any time prior to termination of this
Section 7.3 at every annual, special or adjourned meeting of the stockholders of
the Company and in every written consent in lieu of such meeting.  The Investor
confirms that this proxy is irrevocable, is coupled with an interest, and is
granted in consideration of the Company entering into this Agreement.

 

(e)                                  Expenses; Insurance.  The Company agrees
that the Investor Directors shall be entitled to the same rights, privileges and
compensation as the other members of the Board in their capacity as such,
including with respect to insurance coverage and reimbursement for Board
participation and related expenses.  The Company shall maintain, at its own
expense, directors’ and officers’ liability insurance with coverage no less
favorable to the directors than the policies that are in effect on the date
hereof.

 

Section 7.4.                                   Standstill; Transferability. 
From the date hereof until the earlier of (i) the date on which the Investor
ceases to Beneficially Own 10% or more of the Total Voting Power of the Company
and (ii) the date on which the Common Stock ceases to be registered under
Section 12 of the Exchange Act:

 

(a)                                  Without the prior written consent of the
Company (which consent may be granted or withheld in its sole discretion), the
Investor shall not, and shall not cause or act in concert with any of its
Affiliates to, directly or indirectly, by purchase or otherwise, acquire, agree
to acquire or offer to acquire Voting Stock or direct or indirect rights or
options to acquire Voting Stock, except the Acquired Shares, any Additional
Shares pursuant to Section 7.4(b) and any shares of Common Stock received upon
conversion of Preferred Stock (including, in each case any distributions in
respect thereof to the extent permitted by the applicable terms of this
Agreement and the Certificate of Designations) and as otherwise permitted
pursuant to this Section 7.4.

 

(b)                                 Notwithstanding Section 7.4(a), if at any
time the percentage of the Total Voting Power of the Company Beneficially Owned
by the Investor decreases as a result of an issuance of Voting Stock by the
Company (other than any Excluded Issuance) (a “Dilutive Issuance”), the Investor
may acquire in the secondary market such additional number of shares

 

26

--------------------------------------------------------------------------------


 

of Common Stock but only to the extent necessary to maintain the Total Voting
Power of the Company that the Investor Beneficially Owned prior to such Dilutive
Issuance, provided that, after giving effect to any such acquisition, the
Investor would not be the Beneficial Owner (calculated without giving effect to
any shares of Voting Stock issuable upon the conversion of the Preferred Stock)
of in excess of the Equity Cap Percentage of the aggregate voting power of all
shares of Voting Stock (such additional shares acquired, the “Additional
Shares”).

 

(c)                                  The Investor shall not, directly or
indirectly, sell, transfer or otherwise dispose of any of its Voting Stock,
other than (i) to any Affiliates of the Investor, provided any such transferee
shall execute an agreement in form and substance reasonably satisfactory to the
Company, pursuant to which such proposed transferee agrees to be bound by the
terms and conditions of this Agreement, (ii) in an underwritten registered
offering or (iii) sales, transfers, or other dispositions (not including
pledges) in a transaction that, to the knowledge of the Investor, does not
result in the acquisition of Voting Stock by any Person or Group that, after
giving effect to such acquisition, will Beneficially Own 10% or more of the
Total Voting Power of the Company (provided, however, that prior to any such
sale, transfer or other disposal of Voting Stock by the Investor pursuant to
this Section 7.4(c)(iii), the Investor shall deliver to the Company a
certificate executed by an officer of the Investor representing that, to its
knowledge, after reasonable inquiry, after the proposed transfer of such Voting
Stock the transferee shall not Beneficially Own 10% or more of the Total Voting
Power of the Company). Any purported transfer of Voting Stock that is
inconsistent with the provisions of this Section 7.4(c) and Section 9.4 shall be
null and void and of no force or effect.

 

(d)                                 Notwithstanding the foregoing, nothing in
this Section 7.4 shall (i) prohibit or restrict the Investor from responding to
any inquiries from any stockholders of the Company as to the Investor’s
intention with respect to the voting of any Voting Stock Beneficially Owned by
it so long as such response is consistent with the terms of this Agreement;
(ii) restrict the right of each Investor Director on the Board or any committee
thereof to vote on any matter as such individual believes appropriate in light
of his or her duties as a director or committee member or restrict the manner in
which an Investor Director may participate in his or her capacity as a director
in deliberations or discussions at meetings of the Board or as a member of any
committee thereof; (iii) except as set forth in the Certificate of Designation,
prohibit the Investor from Beneficially Owning Voting Stock issued as dividends
or distributions in respect of, or issued upon conversion, exchange or exercise
of, securities which the Investor is permitted to Beneficially Own under this
Agreement, provided that, after giving effect to any such dividend or
distribution, the Investor would not be the Beneficial Owner (calculated without
giving effect to any shares of Voting Stock issuable upon the conversion of the
Preferred Stock) of in excess of the Equity Cap Percentage of the aggregate
voting power of all shares of Voting Stock; (iv) prohibit or restrict the
Investor from making a proposal regarding an Acquisition Transaction directly to
the Board, provided that (x) unless required by applicable Law, in no event may
the Investor or any of its Representatives make such proposal public, (y) if,
following its receipt of the Investor’s proposal, the Board determines to
commence a process with respect to a potential Acquisition Transaction, the
Company shall permit the Investor to participate in such process and (z) if,
pursuant to actions taken by the Board following its receipt

 

27

--------------------------------------------------------------------------------


 

of the Investor’s proposal, the Board determines to accept and recommend to the
Company’s stockholders an Acquisition Transaction from another party (the
“Alternate Acquisition Transaction”) that the Board believes to be superior to
the Investor’s proposed Acquisition Transaction, then the Investor shall vote
its Voting Stock in the same proportion as all other Voting Stock is voted with
respect to such Alternate Acquisition Transaction or, in the case of a tender
offer, tender its shares of Company stock in the same proportion as is tendered
by all other holders of Company stock, (v) prohibit the Investor from disclosing
in accordance with its respective obligations (if any) under the federal
securities Laws or other applicable Law its desire (if any) that the Company
become the subject of an Acquisition Transaction or (vi) limit the activities of
Goldman, Sachs & Co. and its Affiliates (including, the employees of the
Principal Investment Area of Goldman, Sachs & Co. who work for the Investor) who
are not the Investor, nor restrict Goldman, Sachs & Co. and its Affiliates
(including, the employees of the Principal Investment Area of Goldman, Sachs &
Co. who work for the Investor) who are not the Investor from engaging in any
brokerage, investment advisory, financial advisory, anti-raid advisory, merger
advisory, financing, asset management, trading, market making, arbitrage,
investment activity or other similar activities; provided, in the case of clause
(vi) that such Person is not acting in concert with or on behalf of the Investor
in engaging in such activities.  Notwithstanding anything to the contrary set
forth in this Section 7.4, if, at any time following the consummation of a
bankruptcy proceeding involving the Company, any Person (other than the Company)
is permitted by Law or the bankruptcy court in which the proceeding is pending
to propose a plan of reorganization for the Company, the Investor shall be
permitted to propose a plan of reorganization for the Company; provided that no
plan of reorganization shall be proposed by the Investor prior to the expiration
or termination of the exclusivity period for the Company’s filing of a plan of
reorganization, as such exclusivity period may be extended from time to time (it
being understood and agreed that the Investor shall not object to any extension
of the Company’s exclusivity period and shall not initiate or otherwise support
any proceeding to terminate or shorten the length of the Company’s exclusivity
period).  The Investor hereby appoints the Company, its designees, and each of
them individually, as the sole and exclusive attorneys and proxies of the
Investor, with full power of substitution and re-substitution, to the full
extent of the Investor’s right, with respect to any Voting Stock to be voted in
accordance with the foregoing voting requirements related to Alternate
Acquisition Transactions, and empowers such attorneys and proxies to exercise
all voting rights in accordance with the provisions of
Section 7.4(d)(iv)(z) (including, the power to execute and deliver written
consents with respect to such Voting Stock) of the Investor at any time prior to
termination of this Section 7.4 at every annual, special or adjourned meeting of
the stockholders of the Company and in every written consent in lieu of such
meeting.  The Investor confirms that this proxy is irrevocable, is coupled with
an interest, and is granted in consideration of the Company entering into this
Agreement.

 

Section 7.5.                                   Notice Rights.  From the Closing
until the date on which the Investor ceases to Beneficially Own 10% or more of
the Total Voting Power of the Company, the Company shall keep the Investor
informed, on a current basis, of any events, discussions, notices or changes
with respect to any tax (other than ordinary course communications which could
not reasonably be expected to be material to the Company and its Subsidiaries),
criminal or

 

28

--------------------------------------------------------------------------------


 

regulatory investigation or action involving the Company or any of its
Subsidiaries (in the case of regulatory investigations or actions, other than
ordinary course communications which could not reasonably be expected to be
material to the Company, its Subsidiaries or the Investor), and shall reasonably
cooperate with the Investor, its members and partners, Affiliates and
Representatives in an effort to avoid or mitigate (with no adverse effect to the
Company) any cost or regulatory consequences to the Investor, its members and
partners and Affiliates that might arise from such investigation or action
(including by reviewing written submissions in advance, attending meetings with
authorities and coordinating and providing assistance in meeting with
regulators); provided that, the Investor shall reimburse the Company for any
costs incurred in connection with such efforts.

 

ARTICLE VIII

TERMINATION

 

Section 8.1.                                   Termination.  This Agreement may
be terminated at any time prior to the Closing:

 

(a)                                  by mutual written agreement of the Company
and the Investor;

 

(b)                                 by either the Company or the Investor, upon
written notice to the other, in the event that the Closing does not occur on or
before December 31, 2008; provided, however; the right to terminate this
Agreement pursuant to this Section 8.1(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date;

 

(c)                                  by either the Company or the Investor, upon
written notice to the other party, in the event that any Governmental Entity
shall have issued any order, decree or injunction or taken any other action
restraining, enjoining or prohibiting any of the transactions contemplated by
this Agreement, and such order, decree, injunction or other action shall have
become final and nonappealable;

 

(d)                                 by the Investor, upon written notice to the
Company, if the Company shall have entered into a definitive agreement to effect
a Superior Transaction (it being understood that the Company shall pay the
Termination Fee to the Investor in accordance with Section 9.8(b)(i));

 

(e)                                  by the Company, upon written notice to the
Investor, if the Company shall have entered into a definitive agreement to
effect a Superior Transaction in compliance with the provisions of
Section 6.4(c) and prior to or concurrently with such termination the Company
pays the Termination Fee to the Investor; or

 

(f)                                    by the Company, upon written notice to
the Investor, within ten (10) Business Days after the Company has received a
Reservation Notice from the Investor.

 

29

--------------------------------------------------------------------------------


 

Section 8.2.                                   Effects of Termination.  In the
event of the termination of this Agreement as provided in Section 8.1, this
Agreement (other than Article IX which shall remain in full force and effect)
shall forthwith become wholly void and of no further force and effect; provided
that nothing herein shall relieve any party from liability for intentional
breach of this Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1.                                   Interpretation; Certain
Definitions

 

(a)                                  Interpretation.  When a reference is made
in this Agreement to “Preamble,” “Articles,” “Sections” or “Annexes,” such
reference shall be to a Preamble, Article or Section of, or Annex to, this
Agreement unless otherwise indicated.  The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa.  The table of
contents and headings contained in this Agreement are for reference purposes
only and are not part of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.”  No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel.  All references to “$” or
“dollars” mean the lawful currency of the United States of America.  Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
References to “words of similar import” with respect to Material Adverse Effect
or materiality, does not include knowledge qualifiers.

 

(b)                                 Certain Definitions.  As used in this
Agreement, the terms have the following meanings:

 

“10b-5 Representation” shall have the meaning set forth in Section 1.1(c).

 

“Acquired Shares” shall have the meaning set forth in Section 2.1(a).

 

“Acquisition Transaction” means a (A) a merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, share exchange, business combination or similar transaction
involving the Company or (B) any other direct or indirect acquisition involving
50% or more of the total voting power of the Company, or all or substantially
all of the consolidated total assets (including equity securities of its
Subsidiaries) of the Company.

 

“Additional Acquired Shares” shall have the meaning set forth in Section 2.1(a).

 

“Additional Purchase Commitment” shall have the meaning set forth in
Section 2.1(a).

 

30

--------------------------------------------------------------------------------


 

“Additional Shares” shall have the meaning set forth in Section 7.4(b).

 

“Adjustments” shall have the meaning set forth in Section 6.1.

 

“Affiliate” of any Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such Person; provided, for purposes of this Agreement, the Company and its
subsidiaries shall not be deemed to be Affiliates of the Investor.

 

“Aggregate Offered Shares” shall have the meaning set forth in Section 1.1(d).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Alternate Acquisition Transaction” shall have the meaning set forth in
Section 7.4(d).

 

“Ancillary Agreement” means the Registration Rights Agreement, the Certificate
of Designation and the officer’s certificates to be delivered pursuant to
Section 5.2(c) or 5.3(c), as applicable.

 

“Award Agreements” shall have the meaning set forth in Section 6.11(c).

 

“Backstop Acquired Shares” shall have the meaning set forth in Section 1.2(a).

 

“Backstop Commitment” shall have the meaning set forth in Section 1.2(a).

 

Any Person shall be deemed to “Beneficially Own”, to have “Beneficial Ownership”
of, or to be “Beneficially Owning” any securities (which securities shall also
be deemed “Beneficially Owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date of this Agreement; provided that any
Person shall be deemed to Beneficially Own any securities that such Person has
the right to acquire, whether or not such right is exercisable immediately
(including, except where otherwise specifically provided in this Agreement,
assuming conversion of all Preferred Stock, if any, owned by such Person to
Common Stock).

 

“Blau Agreement” shall have the meaning set forth in Section 6.11(b).

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized to close in New York, New York.

 

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock or equity securities issued by the Company.

 

“Certificate of Designation” means the Certificate of Designation related to the
Preferred Stock, substantially in the form attached as Annex I hereto.

 

31

--------------------------------------------------------------------------------


 

“Certified Ownership Percentage” shall have the meaning set forth in
Section 5.2(d).

 

“Closing” shall have the meaning set forth in Section 1.2(b).

 

“Closing Date” shall have the meaning set forth in Section 1.2(b).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

 “Common Stock” means the common stock, par value $0.25 per share, of the
Company.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Contract” means any Contract to which the Company or any of its
Subsidiaries is a party or by which any of them is otherwise bound.

 

“Company Financial Statements” shall have the meaning set forth in
Section 3.8(b).

 

“Company SEC Documents” shall have the meaning set forth in Section 3.8(a).

 

“Confidentiality Agreement” means the Confidentiality Agreement between the
Company and the Investor dated July 1, 2008.

 

“Contract” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, commitments, leases or other instruments or obligations, whether
written or oral.

 

“Control” has the meaning specified in Rule 12b-2 under the Exchange Act.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Dilutive Issuance” shall have the meaning set forth in Section 7.4(b).

 

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

 

“Employee” means each current, former, or retired employee, director or officer
of the Company or any of its Subsidiaries.

 

“Employment Agreement” means each written employment or severance agreement
between the Company or any of its Subsidiaries and any Employee.

 

“Equity Cap Percentage” means, 27.9%; provided, in the event that the Certified
Ownership Percentage exceeds 2%, the Equity Cap Percentage shall be, effective
as of immediately prior to the Closing, reduced by the amount that the Certified
Ownership Percentage exceeds 2%.

 

“Equity Investment” means the direct purchase of Capital Stock; provided that an
Equity Investment shall not include any purchase in connection with (i) a change
of control transaction

 

32

--------------------------------------------------------------------------------


 

involving the Company or its stockholders, (ii) the liquidation, dissolution or
reorganization of the Company, (iii) a sale or other disposition of all or
substantially all of the assets of the Company or (iv) an Acquisition
Transaction.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event Notice” shall have the meaning set forth in Section 5.3(a).

 

“Excess Common Stock” shall have the meaning set forth in Section 2.2(a).

 

“Excess Voting Stock” shall have the meaning set forth in Section 7.3(c)(iii).

 

“Exchange Act” shall have the meaning set forth in Section 3.8(a).

 

“Excluded Issuance” means, any issuances of Voting Stock (1) upon conversion of
any convertible securities which are outstanding on the date hereof (including
issuances of securities upon any payment of dividends on, redemption of, or
otherwise payable with respect to Common Stock), (2) pursuant to employee or
director stock option or incentive compensation or similar plans outstanding as
of the date hereof or, subsequent to the date hereof, approved by the Board or a
duly authorized committee of the Board, (3) pursuant to a registration statement
declared effective by the SEC, or prospectus approved by the appropriate
functional regulator under the applicable securities Laws of any foreign
jurisdiction, for which the Voting Stock so registered is to be offered and sold
to the broad investing public by means of an underwritten offering or
(4) pursuant to any merger, joint venture, partnership, consolidation,
dissolution, liquidation, tender offer, recapitalization, reorganization, share
exchange, business combination or similar transaction or any other direct or
indirect acquisition by the Company whereby Voting Stock comprises, in whole or
in part, the consideration paid by the Company in such transaction.

 

“Expense Cap” shall have the meaning set forth in Section 9.8(a).

 

“GAAP” means generally accepted accounting principles.

 

“Government Contract” means any Contract with a Governmental Entity either as a
prime contractor or as a subcontractor at any tier to which the Company or any
of its Subsidiaries is or has been a party, including but not limited to any
service contract, indefinite delivery/indefinite quantity contract, schedule
contract, blanket purchase agreement, or task or delivery order.

 

“Governmental Entity” means any domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

 

“Griffon Marks” has the meaning set forth in Section 6.13.

 

33

--------------------------------------------------------------------------------


 

“Group” has the meaning set forth in Section 13(d) of the Exchange Act as in
effect on the date of this Agreement.

 

“HSR Act” shall have the meaning set forth in Section 6.3.

 

“Information” shall have the meaning set forth in Section 6.12(b).

 

“Initial Investor Designees” means, each Investor Nominee that the Investor
would be entitled to nominate to the Board in accordance with Section 7.2(a) had
an election of directors taken place on the Closing Date after giving effect to
the Closing; provided that, under no circumstances shall there be more than two
(2) Initial Investor Designees.

 

“Investor” shall have the meaning set forth in the Preamble.

 

“Investor Directors” means Investor Nominees who are elected or appointed to
serve as members of the Board in accordance with this Agreement.

 

“Investor Nominees” means such Persons as are so designated by the Investor, as
such designations may change from time to time in accordance with this
Agreement, to serve as members of the Board pursuant to Section 7.2(a) hereof.

 

 “Kramer Shares” shall have the meaning set forth in Section 5.3(i).

 

“Law” means any federal, state, local or foreign law (including the Foreign
Corrupt Practices Act of 1977, as amended, and the laws implemented by the
Office of Foreign Assets Control, United States Department of Treasury), statute
or ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, license or permit of any Governmental
Entity.

 

“Material Adverse Effect” means any event, state of facts, circumstance,
development, change, effect or occurrence (an “Effect”) that (i) is materially
adverse to the financial condition, business, properties, assets, liabilities or
results of operations of the Company and its Subsidiaries taken as a whole,
other than any Effect: (A) arising from changes or developments in the economy
or financial markets generally, except to the extent such changes or
developments have a disproportionate impact on the Company and its Subsidiaries,
taken as a whole, relative to other participants in the industries in which the
Company and its Subsidiaries conduct their businesses; (B) arising from general
changes or developments in any industry in which the Company and its
Subsidiaries operate (C) arising from the announcement or pendency of the
transactions contemplated by this Agreement; (D) arising from compliance with
the terms of, or the taking of any action required by, this Agreement;
(E) arising from changes in any Law or GAAP or interpretation thereof, except to
the extent such changes have a disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Company and its Subsidiaries conduct their businesses; (F) arising
from the failure by the Company to meet any  public or other estimates, budgets
or forecasts of revenues, earnings or other financial performance or results of
operations; or (G) arising from a decline in the price or trading

 

34

--------------------------------------------------------------------------------


 

volume of the Common Stock or (ii) is materially adverse to the ability of the
Company to consummate the transactions contemplated by this Agreement.

 

“Nominating Committee” has the meaning set forth in Section 7.1(a).

 

“Non-Investor Director” means any member of the Board that is not an Investor
Director.

 

“NYSE” shall have the meaning set forth in Section 3.5(b).

 

“Options” shall have the meaning set forth in Section 6.11(c).

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

 

“Pre-Closing Period” shall have the meaning set forth in Section 6.1.

 

“Preferred Stock” means the Series C Convertible Preferred Stock, having the
terms set forth in the Certificate of Designation.

 

“Previously Disclosed” means (i) information set forth in or incorporated in the
Company’s Annual Report on Form 10-K for the fiscal year ended September 30,
2007 or its other reports and forms filed with the SEC under Sections 13(a),
14(a) or 15(d) of the Exchange Act on or after October 1, 2007 (except for risks
and forward looking information set forth or incorporated in the section “Risk
Factors” in the Form 10-K or in any forward looking statement disclaimers or
similar statements that are similarly non-specific and are predictive or forward
looking in nature) and (ii) the information set forth in the Schedules
corresponding to the provision of this Agreement to which such information
relates (provided that any disclosure with respect to a particular paragraph or
section of this Agreement or the Schedules shall be deemed to be disclosed for
other paragraphs and sections of the Agreement and the Schedules to the extent
that the relevance of such disclosure would be reasonably apparent to a reader
of such disclosure).

 

“Prospectus” shall have the meaning set forth in Section 1.1(c).

 

“Record Date” means the date as of which each holder of Common Stock shall be
offered one Right for each share of Common Stock held as of such date, which
date shall be selected by the Board in accordance with the DGCL and the
requirements of the NYSE.

 

“Registration Effective Date” shall have the meaning set forth in
Section 1.1(d).

 

“Registration Rights Agreement” shall have the meaning set forth in
Section 5.3(g).

 

“Registration Statement” shall have the meaning set forth in Section 1.1(a).

 

35

--------------------------------------------------------------------------------


 

“Representatives” means, with respect to a Person, such Person’s directors,
officers, investment bankers, attorneys, accountants and other advisors or
representatives.

 

“Requisite Amount of Preferred Stock” means that number of shares of Preferred
Stock that is convertible into, in accordance with its terms, a number of shares
of Common Stock equal to the applicable Excess Common Stock in lieu of which
such Preferred Stock was issued in the transactions contemplated by this
Agreement.

 

“Reservation Notice” shall have the meaning set forth in Section 5.3(a).

 

“Right” means one transferable right to subscribe for such number of shares of
Common Stock at the Rights Subscription Price these by entitling the holders
these of, in the aggregate, to subscribe for the aggregate offered shares.

 

“Rights Offering” shall have the meaning set forth in Section 1.1(d).

 

“Rights Subscription Price” means a price per share equal to $8.50.

 

“Schedules” means the disclosure schedules delivered by the Company to the
Investor concurrently with the execution of this Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” shall have the meaning set forth in Section 3.8(a).

 

“Shortfall Amount” shall have the meaning set forth in Section 2.1(a).

 

“Significant Subsidiary” means any Subsidiary of the Company where (1) the
Company’s and its Subsidiaries’ investments in and advances to the Subsidiary
exceed 10 percent of the total assets of the Company and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year, (2) the
Company’s and its Subsidiaries’ proportionate share of the total assets (after
intercompany eliminations) of the Subsidiary exceeds 10 percent of the total
assets of the Company and its Subsidiaries consolidated as of the end of the
most recently completed fiscal year, or (3) the equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of the Subsidiary exceeds 10% of such
income of the Company and its Subsidiaries consolidated for the most recently
completed fiscal year.

 

“Stock Plan(s)” shall have the meaning set forth in Section 6.11(c).

 

“Subscription Notice” shall have the meaning set forth in Section 1.2(a).

 

“Subscription Period” shall have the meaning set forth in Section 1.1(d).

 

“Subsidiary” means any Person (whether or not incorporated) that the Company
directly or indirectly owns or in respect of which the Company has the power to
vote or control 50% or more of any class or series of capital shares or other
equity interests of such Person.

 

36

--------------------------------------------------------------------------------


 

“Superior Transaction” means a bona fide written Acquisition Transaction that
the Board has determined in good faith after receiving the advice of its
financial advisors and outside legal counsel and in the exercise of its
fiduciary duties is in the best interests of the Company’s stockholders.

 

“Termination Fee” means 3% of the product of (x) the number of shares of Common
Stock issuable upon exercise of the Rights and (y) the Rights Subscription
Price.

 

“Total Voting Power of the Company” means the total number of votes that may be
cast in the election of directors of the Company if all Voting Stock and
Preferred Stock (assuming conversion of such Preferred Stock to Common Stock at
the ratio set forth in the Certificate of Designation immediately prior to such
election of directors) treated as outstanding pursuant to the final two
sentences of this definition were present and voted at a meeting held for such
purpose.  The percentage of the Total Voting Power of the Company Beneficially
Owned by any Person is the percentage of the Total Voting Power of the Company
that is represented by the total number of votes that may be cast in the
election of directors of the Company by Voting Stock Beneficially Owned by such
Person. In calculating such percentage, the Voting Stock Beneficially Owned by
any Person that are not outstanding but are subject to issuance upon exercise or
exchange of rights of conversion or any options, warrants or other rights
Beneficially Owned by such Person shall be deemed to be outstanding for the
purpose of computing the percentage of the Total Voting Power of the Company
represented by Voting Stock Beneficially Owned by such Person, but shall not be
deemed to be outstanding for the purpose of computing the percentage of the
Total Voting Power of the Company represented by Voting Stock Beneficially Owned
by any other Person.

 

“Transaction Fee” shall have the meaning set forth in Section 2.1(c).

 

“Voting Stock” means Capital Stock of the Company of the class or classes
pursuant to which the holders thereof have the general voting power under
ordinary circumstances (determined without regard to any classification of
directors) to elect at least a majority of the Board, managers or trustees of
the Company (irrespective of whether or not at the time Capital Stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

“Waived Fact” shall have the meaning set forth in Section 5.3(a).

 

Section 9.2.                                   Survival.  Each of the
representations and warranties in this Agreement (or any certificate delivered
pursuant hereto) shall survive the execution and delivery of this Agreement and
the Closing but only for a period of twelve (12) months following the Closing
Date;  provided that the representations and warranties set forth in Sections
3.1, 3.2, 3.3., and 3.4 and the 10b-5 Representation, and corresponding
representations and warranties in the officer’s certificate to be delivered
pursuant to Section 5.3(c), shall survive the execution and delivery of this
Agreement and the Closing indefinitely (or, in each case, until final resolution
of any claim or actions arising from the breach of any such representation and
warranty, if written notice of

 

37

--------------------------------------------------------------------------------


 

such breach (including, in reasonable detail, the basis for the claimed breach)
was provided prior to the end of such survival period).

 

Section 9.3.                                   Indemnification.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary (including Section 9.8(a)), from and after the date hereof the
Company agrees to indemnify and hold harmless the Investor and its Affiliates
and each of their respective officers, directors, partners, employees, agents
and Representatives (the “Indemnified Parties” and each, an “Indemnified
Party”), to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable and documented fees of counsel), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or relating
to (1) the Rights Offering, the Registration Statement or the Prospectus;
provided, however, that the Company shall not be liable in any such case to the
extent that any such Loss arises out of or is based on statements made in
reliance upon and in conformity with written information contained in any of the
foregoing documents that was furnished to the Company by or on behalf of the
Investor specifically for use therein, or (2) claims, suits or proceedings
challenging the authorization, execution, delivery, performance or termination
of the Rights Offering, this Agreement and/or any Ancillary Agreement and/or any
of the transactions contemplated hereby or thereby (other than any such Losses
attributable to the acts, errors or omissions on the part of the Investor in
violation of this Agreement).  Notwithstanding the above, (i) other than with
respect to Losses arising out of or incurred in connection with class action
lawsuits brought against the Company and/or any of its directors or by any
stockholders of the Company or a derivative action brought on behalf of the
Company in each case relating to matters for which the Indemnified Parties are
otherwise entitled to indemnification pursuant to Section 9.3(a)(1) or (2) above
(as to which there shall be indemnity hereunder), there shall be no indemnity
hereunder in respect of any Losses resulting from any action that the Investor
(or its transferees) takes, fails to take or proposes to take (in each case,
other than as required pursuant to this Agreement) in its capacity as a
stockholder of the Company from and after the Closing Date and (ii) there shall
be no indemnity hereunder in respect of any Losses resulting from any order,
decree or injunction issued by any Governmental Entity restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement under the HSR
Act or any competition or merger control laws of other jurisdictions.

 

(b)                                 An Indemnified Party shall give written
notice to the Company of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification pursuant to Section 9.3(a);
provided that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Company of its obligations under this Section 9.3
unless and to the extent that the Company shall have been actually prejudiced by
the failure of such Indemnified Party to so notify such the Company  Such notice
shall describe in reasonable detail such claim.  In case any such action, suit,
claim or proceeding is brought against an Indemnified Party, the Indemnified
Party shall be entitled to hire, at its own expense, separate counsel and
participate in the defense thereof; provided, however, that the Company shall be
entitled to assume and conduct the

 

38

--------------------------------------------------------------------------------


 

defense, unless the Company determines otherwise and following such
determination the Indemnified Party assumes responsibility for conducting the
defense (in which case the Company shall be liable for any reasonable and
documented legal fees and expenses of one law firm retained by the Indemnified
Party and other reasonable and documented out of pocket expenses reasonably
incurred by the Indemnified Party in connection with assuming and conducting the
defense) and provided, further, that if the Company is conducting the defense
the Company shall be liable for any reasonable and documented legal fees and
expenses of one law firm retained by the Indemnified Party and other reasonable
and documented out of pocket expenses reasonably incurred by the Indemnified
Party in connection with such claim if the Indemnified Party reasonably shall
have concluded (upon advice of its counsel) that there are one or more legal
defenses available to the Indemnified Party that are not available to the
Company or the Indemnified Party shall have concluded (upon advice of its
counsel) that, with respect to such claim, the Indemnified Party and the Company
have different, conflicting or adverse legal positions or interests. If the
Company assumes the defense of any claim, all Indemnified Parties shall
thereafter deliver to the Company copies of all notices and documents (including
court papers) received by the Indemnified Party relating to the claim, and any
Indemnified Party shall cooperate in the defense or prosecution of such claim.
Such cooperation shall include the retention and (upon the Company’s request)
the provision to the Company of records and information that are reasonably
relevant to such claim and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Company shall not be liable for any settlement of any action,
suit, claim or proceeding effected without its written consent.  The Company
further agrees that it will not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof in any pending or threatened action, suit, claim or proceeding
in respect of which indemnification has been sought hereunder unless such
settlement or compromise includes an unconditional release of such Indemnified
Party from all liability arising out of such action, suit, claim or proceeding.

 

(c)                                  The obligations of the Company under this
Section 9.3 shall survive the Closing or termination of this Agreement or any
Ancillary Agreement and the transfer, redemption or conversion of the Acquired
Shares. The agreements contained in this Section 9.3 shall be in addition to any
other rights of the Indemnified Party against the Company or others, under this
Agreement any Ancillary Agreement, at law or in equity.

 

Section 9.4.                                   Legends.  The Investor agrees
with the Company that each share of Common Stock purchased by the Investor
pursuant to the Backstop Commitment or the Additional Purchase Commitment and
any Preferred Stock purchased by the Investor shall contain a legend
substantially to the following effect until the date that is one year after the
later of the date of issuance or the last date on which the Company or any
Affiliate of the Company was the owner thereof, unless the Company determines
otherwise in accordance with applicable Law:

 

THESE SHARES ARE HELD BY AN ‘‘AFFILIATE’’ OF GRIFFON CORPORATION, AS DEFINED BY
RULE 144 UNDER THE SECURITIES

 

39

--------------------------------------------------------------------------------


 

ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). ACCORDINGLY, THE COMPANY WILL
NOT PERMIT THE SHARES REPRESENTED BY THIS CERTIFICATE TO BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED TO A
PROSPECTIVE TRANSFEREE UNLESS SUCH TRANSFER IS ACCOMPANIED BY AN OPINION OF
COUNSEL TO THE EFFECT THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE SECURITIES
ACT OR SUCH TRANSFER IS CONDUCTED PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

 

THESE SHARES ARE SUBJECT TO RESTRICTIONS PURSUANT TO THE INVESTMENT AGREEMENT
DATED AUGUST 7, 2008 AMONG GRIFFON CORPORATION AND GS DIRECT, L.L.C., AS AMENDED
FROM TIME TO TIME.

 

Section 9.5.                                   Notices.  All notices and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given (a) on the date of
delivery, if delivered personally or by facsimile, upon confirmation of receipt,
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier services, or (c) on the third Business Day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
notice to the other party:

 

If to the Company:

 

Griffon Corporation

100 Jericho Quadrangle

Jericho, New York 11753

Attention:   Chief Executive Officer

Facsimile:  (516) 938-5644

 

With a copy to (which shall not constitute notice):

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention:  Martin Nussbaum

Derek Winokur

Facsimile:  (212) 698-3599

 

40

--------------------------------------------------------------------------------


 

If to the Investor:

 

GS Direct, L.L.C.

c/o Goldman, Sachs & Co.

85 Broad Street

New York, NY 10004

Attention:   Gerald Cardinale and Bradley J. Gross

Facsimile:  (212) 357-5505

 

With a copy to (which shall not constitute notice):

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention:   Robert C. Schwenkel

Facsimile:  (212) 859-4000

 

Section 9.6.                                   Further Assurances.  Each party
hereto shall do and perform or cause to be done and performed all further acts
and shall execute and deliver all other agreements, certificates, instruments
and documents as any other party hereto reasonably may request in order to carry
out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

Section 9.7.                                   Amendments and Waivers.  Any
provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is duly executed and delivered by the
Company and the Investor.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

 

Section 9.8.                                   Fees and Expenses.

 

(a)                                  Expenses.

 

(i)                                     Each party hereto shall pay all of its
own fees and expenses (including attorneys’ fees) incurred in connection with
this Agreement and the transactions contemplated hereby; provided, however, if
(x) the Closing is consummated or (y) this Agreement is terminated pursuant to
(1) Section 8.1(b) and the Investor is not then in breach of this Agreement, or
(2) Section 8.1 (c) (other than with respect to an order, decree or injunction
under the HSR Act or any competition or merger control laws of other
jurisdictions), (d), (e) or (f), then, in each case, the Company will reimburse
the Investor for all reasonable and actual out-of-pocket expenses incurred by
the Investor in connection with this Agreement and the transactions contemplated
hereby, up to a maximum amount of one and one-half million dollars ($1,500,000)
(the “Expense Cap”).   Notwithstanding the foregoing, the Company and the
Investor agree that amounts payable by the Company pursuant to Sections 6.3 and
9.3 shall be outside of the Expense Cap and shall not be taken into account in
calculating the Expense Cap.

 

41

--------------------------------------------------------------------------------


 

(ii)                                  Payment of Investor’s expenses by the
Company pursuant to this Section 9.8(a) shall be made at the Closing or, if this
Agreement is terminated, no later than five (5) Business Days after delivery to
the Company of written notice of (1) demand for payment after, the termination
of this Agreement, and (2) a documented itemization setting forth in reasonable
detail all such expenses.

 

(b)                                 Termination Fee.

 

(i)                                     In the event that this Agreement is
terminated by the Investor pursuant to Section 8.1(d) or the Company pursuant to
Section 8.1(e), then the Company shall, simultaneously with such termination (in
the case of a termination by the Company) or immediately following such
termination (in the case of a termination by the Investor), pay the Investor the
Termination Fee in accordance with Section 9.8(c).

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, the parties hereby acknowledge that in the event that the
Termination Fee becomes payable and is paid by the Company pursuant to this
Section 9.8, the Termination Fee (and reimbursement of any expenses pursuant to
Section 9.8(a)) shall, absent fraud, be the Investor’s sole and exclusive remedy
under this Agreement.

 

(c)                                  Any amount that becomes payable pursuant to
Section 9.8(a) or 9.8(b) shall be paid by wire transfer of immediately available
funds to an account designated by the Investor.

 

Section 9.9.                                   Successors and Assigns.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  This Agreement
shall not be assignable by operation of law or otherwise, provided that, the
Investor shall be permitted, to assign this Agreement to any of its Affiliates
under common control with the Investor’s ultimate parent entity provided that
(i) such assignee shall execute an agreement for the benefit of the Company in
form and substance reasonably satisfactory to the Company, pursuant to which
such proposed assignee agrees to be bound by the terms and conditions of this
Agreement and (ii) that no such assignment shall relieve the Investor of its
obligations hereunder.  Without limiting the foregoing, none of the rights of
the Investor hereunder shall be assigned to, or enforceable by, any Person to
whom an Investor may transfer capital stock of the Company (other than a
transfer to the Investor’s Affiliates to the extent permitted in accordance with
the terms of this Agreement).

 

Section 9.10.                             Governing Law.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

Section 9.11.                             Jurisdiction.  The parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby may only be brought in the United States
District Court for the Southern District of New York or any New York State court
sitting in the

 

42

--------------------------------------------------------------------------------


 

Borough of Manhattan in New York City, and each of the parties hereby consents
to the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.

 

Section 9.12.                             Waiver Of Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.13.                             Entire Agreement.  This Agreement,
together with the Ancillary Agreements, constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties and/or their affiliates with respect to the subject matter of this
Agreement.

 

Section 9.14.                             Effect of Headings and Table of
Contents.  The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

 

Section 9.15.                             Severability.  If one or more
provisions of this Agreement are held to be unenforceable under applicable Law,
such provision shall be deemed to be excluded from this Agreement and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforced in accordance with its terms to the maximum
extent permitted by Law.

 

Section 9.16.                             Counterparts; No Third Party
Beneficiaries.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures were
upon the same instrument. No provision of this Agreement shall confer upon any
Person other than the parties hereto any rights or remedies hereunder.

 

Section 9.17.                             Specific Performance. The transactions
contemplated by this Agreement are unique.  Accordingly, each of the Company and
the Investor acknowledges and agrees that, in addition to all other remedies to
which it may be entitled, each of the parties hereto is entitled to seek a
decree of specific performance (except in the circumstances in which the
Termination Fee is payable and paid under Section 9.8(b)), provided that such
party is not in material default hereunder. The Company and the Investor agree
that, if for any reason a party shall have failed to perform its obligations
under this Agreement, then the party seeking to enforce this Agreement against
such nonperforming party shall be entitled to specific performance and
injunctive and other equitable relief, and the parties further agree to waive
any requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable

 

43

--------------------------------------------------------------------------------


 

relief.  Except in the circumstances in which the Termination Fee is payable and
paid under Section 9.8(b), this provision is without prejudice to any other
rights that any party may have against another party for any failure to perform
its obligations under this Agreement, including the right to seek damages for a
breach of any provision of this Agreement, and all rights, powers and remedies
available (at law or in equity) to a party in respect hereof by the other party
shall be cumulative and not alternative or exclusive, and the exercise or
beginning of the exercise of any thereof by a party shall not preclude the
simultaneous or later exercise of any other rights, powers or remedies by such
party.  For the avoidance of doubt, in circumstances in which the Termination
Fee is payable and paid, such Termination Fee shall be the Investor’s sole and
exclusive remedy and the Investor shall not be entitled to specific performance
or any other form of equitable relief.

 

[Remainder of page intentionally left blank]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GRIFFON CORPORATION

 

 

 

 

 

By:

/s/ Ronald J. Kramer

 

Name:

Ronald J. Kramer

 

Title:

Chief Executive Officer

 

 

 

GS DIRECT, L.L.C.

 

 

 

 

 

By:

/s/ Bradley J. Gross

 

Name:

Bradley J. Gross

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION OF

SERIES C CONVERTIBLE PREFERRED STOCK

 $0.25 PAR VALUE OF

GRIFFON CORPORATION

 

Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

 

Griffon Corporation (the “Company”), a corporation organized and existing under
the laws of the State of Delaware, certifies that pursuant to the authority
contained in its Certificate of Incorporation, as amended from time to time (the
“Certificate of Incorporation”), and in accordance with the provisions of
Section 151 of the DGCL, the Board of Directors of the Company has duly approved
and adopted the following resolution on September [    ], 2008 (the
“Resolution”):

 

RESOLVED, that pursuant to the authority vested in the Board of Directors by the
Certificate of Incorporation, and Section 151 of the DGCL, the Board of
Directors does hereby designate, create, authorize and provide for the issue of
a series of [                      ] shares of Series C Convertible Preferred
Stock, $0.25 par value per share, having the designations, preferences,
relative, participation, optional and other special rights and the
qualifications, limitations and restrictions thereof that are set forth in the
Certificate of Incorporation and in this Resolution as follows:

 

(a)   Definitions.

 

As used in this Certificate of Designation, the following terms shall have the
following meanings (with terms defined in the singular having comparable
meanings when used in the plural and vice versa), unless the context otherwise
requires:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person has the meaning specified in Rule 12b-2 under the Exchange
Act; and the terms “controlling” and “controlled” have meanings correlative to
the foregoing.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York, New York are authorized or obligated by law or executive order to
close or a day on which securities are not traded on the NYSE or other market or
exchange on which the Company’s securities are traded.

 

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by the Company.

 

“Certificate of Designation” shall have the meaning ascribed to it in the
recitals hereof.

 

“Certificate of Incorporation” shall have the meaning ascribed to it in the
recitals hereof.

 

“Company” shall have the meaning ascribed to it in the recitals hereof.

 

“Common Stock” means the common stock, par value $0.25 per share, of the Company
now or hereafter authorized to be issued.

 

“Common Stock True-up” shall have the meaning ascribed to it in paragraph
(d) hereof.

 

“Consideration” shall have the meaning ascribed to it in paragraph
(h)(1) hereof.

 

--------------------------------------------------------------------------------


 

“Conversion Rate” shall have the meaning ascribed to it in paragraph
(g)(ii) hereof.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Excess Common Stock” shall have the meaning ascribed to it in paragraph
(h)(1) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Holder” means a holder of shares of Series C Preferred Stock as reflected in
the share books of the Company.

 

“Issue Date” means [·].

 

“Liquidation” shall have the meaning ascribed to it in paragraph (d) hereof.

 

“Market Price” means (x) the average closing price of a share of Common Stock
for the ten (10) consecutive Business Days immediately preceding, but not
including, the date of as of which the Market Price is to be determined as
reported on the principal national securities exchange on which the shares of
Common Stock are listed or admitted to trading or (y) if not listed or admitted
to trading on any national securities exchange, the average of the closing bid
and asked prices during such ten Business Day period in the over-the-counter
market as published by the OTC Bulletin Board or any comparable system or (z) in
all other cases, as determined in good faith by the Board of Directors of the
Company, whose determination shall be conclusive absent manifest error.

 

“NYSE” means the New York Stock Exchange.

 

“Person” means any individual, company, partnership, limited liability company,
joint venture, association, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.

 

“Proposal” shall have the meaning ascribed to it in paragraph (i) hereof.

 

“Requisite Amount of Preferred Stock” means that number of shares of Preferred
Stock that is convertible into, in accordance with its terms, a number of shares
of Common Stock equal to the applicable Excess Common Stock in lieu of which
such Preferred Stock was issued.

 

“Resolution” shall have the meaning ascribed to it in the recitals hereof.

 

“Series C Liquidation Preference” shall have the meaning ascribed to it in
paragraph (d) hereof.

 

“Series C Preferred Stock” shall have the meaning ascribed to it in paragraph
(b) hereof.

 

“shares of Common Stock” shall have the meaning ascribed to it in paragraph
(h)(3) hereof.

 

“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors) to elect at least
a majority of the board of directors, managers or trustees of the Company
(irrespective of whether or not at the time Capital Stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

2

--------------------------------------------------------------------------------


 

(b)   Designation.

 

The shares of the Series shall be designated “Series C Convertible Preferred
Stock” (the “Series C Preferred Stock”), and the number of shares constituting
the Series shall be [          ], $0.25 par value per share.

 

(c)   Ranking.

 

With respect to rights to participate in distributions or payments under
paragraph (h) hereof, the Series C Preferred Stock shall rank on a parity with
the Common Stock.  The Series C Preferred Stock shall rank junior to the
Company’s Series A Preferred Stock, Series A Participating Preferred Stock,
$12.50 Cumulative Redeemable Exchangeable Preferred Stock, Second Preferred
Stock and Second Preferred Stock – Series 1 as to the payment of dividends and
any distribution of assets in the event of liquidation, dissolution or winding
up of the Company.

 

(d)   Liquidation Preference.

 

(1)   Upon any liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary (a “Liquidation”), the Holders of the shares of
Series C Preferred Stock shall be entitled to be paid (before any distribution
or payment is made upon any Common Stock), an amount equal to $0.25 per share of
Series C Preferred Stock, representing the liquidation preference per share of
the Series C Preferred Stock (the “Series C Liquidation Preference”); provided,
if upon Liquidation, the available funds and assets to be distributed among the
Holders of Series C Preferred Stock shall be insufficient to permit payment in
full to the Holders of Series C Preferred Stock of the Series C Liquidation
Preference, then the entire available funds and assets of the Company upon
liquidation shall be distributed ratably among such Holders in proportion to the
full respective Series C Liquidation Preference to which they are entitled.

 

(2)   If there are any available funds or assets of the Company upon Liquidation
remaining after the payment or distribution to the Holders of the Series C
Preferred Stock of their full preferential amounts described above, all such
remaining available funds and assets shall be distributed:

 

(A)  First, among the holders of the then outstanding Common Stock, with each
being entitled to be paid (before any additional distribution or payment is made
upon any Series C Preferred Stock), an amount equal to the quotient of (x) the
Series C Liquidation Preference, divided by (y) the Conversion Rate (such
quotient, the “Common Stock True-up”); provided, if the available funds or
assets to be distributed among the holders of the Common Stock pursuant to this
Section shall be insufficient to permit payment in full of the Common Stock
True-up in respect of each share of Common Stock, then the entire remaining
available funds and assets of the Company upon Liquidation shall be distributed
ratably among such holders in proportion to the full respective Common Stock
True-up to which they are entitled; and

 

(B)   Second, with respect to all remaining available funds and assets of the
Company upon Liquidation after payment pursuant to the foregoing clauses
(d)(1) and (d)(2)(A), among the holders of then outstanding Common Stock and the
Preferred Stock, pro rata, according to the number of shares of Common Stock
held by such holders, where, for such purpose Holders of shares of Series C
Preferred Stock will be deemed to hold (in lieu of such Series C Preferred
Stock) such number of shares of Common Stock such Holder would have been
entitled to had it converted such Series C Preferred Stock immediately prior to
the happening of such Liquidation event or any record date with respect thereto.

 

(e)   No Voting Rights.

 

The Series C Preferred Stock shall have no voting rights and no right to vote as
a separate class, except as required by, and cannot be waived under, the DGCL,
and except that the terms and provisions of this Certificate of Designation may
not be altered, amended or repealed in whole or in part, by merger or otherwise,
so as to adversely affect the powers, preferences or special rights of the
shares of Series C Preferred Stock without the affirmative vote of the Holders
of a majority of the outstanding shares of Series C Preferred Stock, voting
together as a separate class.  For purposes of clarification, the Series C

 

3

--------------------------------------------------------------------------------


 

Preferred Stock will not have a right to vote on any merger or consolidation in
which the holders of Series C Preferred are entitled to receive the amount and
kind of consideration such holders would have been entitled to receive if the
Series C Preferred  had been converted to Common Stock immediately prior to the
merger or consolidation becoming effective, including the right to make an
election of consideration to the same extent as the holders of Common Stock are
afforded such right.  The Series C Preferred Stock does not constitute Voting
Stock.

 

(f)    Business Day.

 

If any payment, conversion, redemption or exchange shall be required by the
terms hereof to be made on a day that is not a Business Day, such payment,
conversion, redemption or exchange shall be made on the immediately succeeding
Business Day.

 

(g)   Conversion at the Option of the Holder.

 

(1)   Mechanics of Conversion.

 

(i)    Each share of Series C Preferred Stock may be converted on any date, from
time to time, at the option of the Holder thereof, into the number of shares of
Common Stock equal to the Conversion Rate in effect at such time; provided only
such number of Series C Preferred Stock may be converted to Common Stock as
would not cause the Holder (including any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Exchange Act) to become the beneficial
owner, directly or indirectly, of shares of Capital Stock of the Company that
would entitle it to exercise in excess of [27.9]% of the aggregate ordinary
voting power of all shares of Voting Stock of the Company (computed after giving
effect to the proposed conversion).

 

(ii)   The right of conversion attaching to any shares of Series C Preferred
Stock may be exercised by the Holder thereof by delivering the shares to be
converted to the office of the Company, accompanied by a duly signed and
completed notice of conversion in form reasonably satisfactory to the Company,
which notice shall include the number of shares of Common Stock beneficially
owned by such Holder (including any syndicate or group deemed to be a “person”
under Section 13(d)(3) of the Exchange Act) as of the date thereof. The
conversion date shall be the date on which the shares of Series C Preferred
Stock and the duly signed and completed notice of conversion are so delivered.
The Person or Persons entitled to receive the Common Stock issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such Common Stock as of such conversion date and such Person or Persons shall
cease to be a record Holder or record Holders of the Series C Preferred Stock on
that date. As promptly as practicable on or after the conversion date, the
Company shall issue a certificate or certificates for the number of full shares
of Common Stock issuable upon conversion, with any fractional shares (after
aggregating all Series C Preferred Stock being converted on such date) rounded
up to full shares or, at the Company’s option, payment in cash in lieu of any
fraction of a share, based on the Market Price of the Common Stock on the
Business Day preceding the conversion date. Such certificate or certificates
shall be delivered by the Company to the appropriate Holder on a book-entry
basis or by mailing certificates evidencing the additional shares to the Holders
at their respective addresses as set forth in the conversion notice.  No payment
or adjustment for dividends, or for any dividends in respect of shares of Common
Stock, shall be made upon conversion.

 

(iii)  The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for issuance upon the conversion of
the Series C Preferred Stock, such number of shares of Common Stock as shall
from time to time be issuable upon the conversion of all the shares of Series C
Preferred Stock then outstanding. Any shares of Common Stock issued upon
conversion of the Series C Preferred Stock shall be duly authorized, validly
issued and fully paid and nonassessable and shall rank pari passu with the other
shares of Common Stock outstanding from time to time. The Company shall deliver
the shares of Common Stock received upon conversion of the Series C Preferred
Stock to the converting Holder free and clear of all liens, charges, security
interests and encumbrances. The Company shall use its commercially reasonable
efforts to obtain and keep in force such governmental or regulatory permits or
other authorizations as may be required by law, to comply with all applicable
requirements as to registration or qualification of the Common Stock (and all
requirements to list the Common Stock issuable upon conversion of the Series C
Preferred Stock that are at the time applicable), in order to enable the Company
to lawfully issue Common Stock upon

 

4

--------------------------------------------------------------------------------


 

conversion of the Series C Preferred Stock and to lawfully deliver the Common
Stock to each Holder upon conversion of the Series C Preferred Stock.

 

(iv)  The Company shall pay any and all taxes that may be payable in respect of
the issue or delivery of shares of Common Stock on conversion of Series C
Preferred Stock. The Company shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock in a name other than that in which the
Series C Preferred Stock so converted were registered, and no such issue or
delivery shall be made unless and until the Person requesting such issue has
paid to the Company the, amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.

 

(2)   Conversion Rate.  Each share of Series C Preferred Stock initially is
convertible into one hundred (100) shares of the Company’s common stock, subject
to adjustment as provided herein (the “Conversion Rate”).

 

(h)   Distributions; Certain Transactions; Conversion Adjustments.

 

(1)   If the Company at any time or from time to time after the date hereof
shall:

 

(i)    distribute to all holders of Common Stock (including any such
distribution made to the shareholders of the Company in connection with a
consolidation or merger in which the Company is the continuing corporation but
excluding the distribution of the transferable rights issued to holders of
Common Stock on [   ], 2008) a dividend or distribution, including a cash
dividend, evidences of its indebtedness, shares of a class of its capital stock
or other property of any nature, or any options, warrants or other rights to
subscribe for or purchase any of the foregoing;

 

(ii)   subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock (including by means of a stock split);

 

(iii)  issue, in a reclassification of the Common Stock, securities of the
Company (including any such reclassification in connection with a consolidation
or merger of the Company in which the Company is the surviving entity); or

 

(iv)  enter into any capital reorganization, or any reclassification of the
Common Stock, or any consolidation or merger of the Company with or into any
other Person, or any sale, lease or other transfer of all or substantially all
of the assets of the Company to any other Person,

 

each Holder of the Series C Preferred Stock shall be entitled to receive, and
provision shall be made in any agreement relating thereto for the payment to
Holders of Series C Preferred Stock of, the kind and number of shares of Common
Stock or other securities or property (including cash) to which such holder
would have been entitled if it had held the number of shares of Common Stock
into which such shares of Series C Preferred Stock were convertible immediately
prior to the happening of such event or any record date with respect thereto
(such securities, property of cash, the “Consideration”).  Notwithstanding the
foregoing, in the event the receipt of additional shares of Common Stock or
other securities of the Company in the Consideration would cause the Holder
(including any syndicate or group deemed to be a “person” under
Section 13(d)(3) of the Exchange Act) to become the beneficial owner, directly
or indirectly, of shares of Capital Stock of the Company that would entitle it
to exercise in excess of [27.9]% of the aggregate ordinary voting power of all
shares of Voting Stock of the Company (computed after giving effect to the
receipt of such shares or securities), the Company agrees to issue to the Holder
and the Holder agrees to accept from the Company, the applicable Requisite
Amount of Preferred Stock (computed at the Conversion Rate) in lieu of that
number of shares of Common Stock or other securities  that would have been
included in the Consideration (such number of shares of Common Stock, the
“Excess Common Stock”) to the extent necessary to provide that following any
such transaction, the Holder would not be the beneficial owner of shares of
Capital Stock of the Company that would entitle it to exercise in excess of
[27.9]% of the aggregate ordinary voting power of all shares of Voting Stock of
the Company.

 

(2)   If the Company at any time or from time to time after the date hereof
shall combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, the Conversion Rate shall be adjusted such that each
share of Series C Preferred Stock shall be convertible into the number of shares
of Common Stock it would have owned in respect thereto has such Series C

 

5

--------------------------------------------------------------------------------


 

Preferred Stock been converted immediately prior to the record date for such
event.  If the Conversion Rate is adjusted as herein provided, the Company shall
provide each holder of the Series C Preferred Stock a notice signed by the Chief
Financial Officer of the Company setting forth the adjusted Conversion Rate and
showing in reasonable detail the facts upon which such adjustment is based.

 

(3)   For the purpose of this paragraph (h), the term “shares of Common Stock”
shall mean (i) the shares of stock designated as the Common Stock of the Company
as of the date hereof and (ii) any and all securities of any kind whatsoever of
the Company or any successor thereof which may be issued on or after the date
hereof in respect of, in exchange for, or upon conversion of shares of Common
Stock pursuant to a merger, consolidation, stock split, reverse split, stock
dividend, recapitalization of the Company or otherwise.

 

(4)   The Company shall not, by amendment of its certificate of incorporation or
through any consolidation, merger, reorganization, transfer of assets,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms herein or the
Series C Preferred Stock, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holders of
Series C Preferred Stock in accordance with the foregoing.

 

(i)    Conversion at the Option of the Company.

 

The Company may, at its election, convert each and every share of Series C
Preferred Stock into the number of shares of Common Stock equal to the
Conversion Rate in effect on the date of such election at any time between the
announcement of a Proposal to be submitted to a stockholder vote and the record
date for such vote if the Company has received the written advice of counsel
that it is unable to opine that the holders of the Series C Preferred Stock
would not be entitled to vote together as a separate class on any such matter. 
For purposes of this Section (i) “Proposal” shall mean a proposal for a bona
fide business transaction the primary purpose of which is not to alter, amend or
repeal in whole or in part, by merger or otherwise, this Certificate of
Designation so as to adversely affect the powers, preferences or special rights
of the shares of Series C Preferred Stock.  The Company shall provide notice of
such election to holders of Series C Preferred Stock specifying the date on
which such conversion will occur and include with such notice instructions for
the submission of certificates representing the Series C Preferred so converted.

 

(j)    Restrictions on Transfer.

 

Each share of Series C Preferred Stock shall contain a legend substantially to
the following effect until the date that is one year after the later of the
Issue Date or the last date on which the Company or any Affiliate of the Company
was the owner thereof, unless the Company determines otherwise in accordance
with applicable law:

 

THESE SHARES ARE HELD BY AN “AFFILIATE” OF GRIFFON CORPORATION, AS DEFINED BY
RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
ACCORDINGLY, THE COMPANY WILL NOT PERMIT THE SHARES REPRESENTED BY THIS
CERTIFICATE TO BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED TO A PROSPECTIVE TRANSFEREE UNLESS SUCH TRANSFER IS
ACCOMPANIED BY AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSACTION IS IN
COMPLIANCE WITH THE SECURITIES ACT OR SUCH TRANSFER IS CONDUCTED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT.

 

THESE SHARES ARE SUBJECT TO RESTRICTIONS PURSUANT TO THE INVESTMENT AGREEMENT
DATED AUGUST 7, 2008 AMONG GRIFFON CORPORATION AND GS DIRECT, L.L.C., AS AMENDED
FROM TIME TO TIME.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Griffon Corporation has caused this Certificate to be duly
executed by its duly authorized officer as of this •th day of September, 2008.

 

 

GRIFFON CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name: Patrick L. Alesia

 

 

Title: Secretary

 

7

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
       day of [  ], 2008, by and among Griffon Corporation, a Delaware
corporation (the “Company”) and GS Direct, L.L.C., a Delaware limited liability
company (the “Investor”).

 

WHEREAS, pursuant to an investment agreement dated as of August 7, 2008 (the
“Investment Agreement”), the Investor wishes to subscribe for and purchase, and
the Company, desires to issue and sell, certain shares of the Company’s Common
Stock (as defined below) not subscribed for pursuant to a rights offering
whereby each holder of Common Stock as of August [•], 2008 shall be offered one
right for each share of Common Stock held by such holder;

 

WHEREAS, pursuant to the Investment Agreement, the Investor also wishes to
subscribe for and purchase, and the Company desires to issue and sell, certain
additional shares of Common Stock, on the terms and subject to the conditions
set forth therein;

 

WHEREAS, in connection with its obligations under the Investment Agreement, the
Company may sell to the Investor certain shares of non-cumulative, non-voting
preferred stock convertible into shares of Common Stock (the “Preferred Stock”)
on the terms and subject to the conditions set forth therein and in any
Certificate of Designation related to the Preferred Stock filed with the
Delaware Secretary of State; and

 

WHEREAS, in connection with its purchase of shares of Common Stock and Preferred
Stock pursuant to the Investment Agreement, the Investor wishes to receive
certain registration rights related to its Common Stock, and the Company desires
to grant such rights on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             DEFINITIONS.

 

1.1           Defined Terms.  The following capitalized terms used herein have
the following meanings:

 

“Affiliate” means (i) with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) with respect to any individual,
shall also mean the spouse or child of such individual; provided, that neither
the Company nor any Person controlled by the Company shall be deemed to be an
Affiliate of the Investor.

 

“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Automatic Shelf Registration Statement” is defined in Section 3.1.1.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized to close in New York, New York.

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” means the common stock, par value $0.25 per share, of the Company
now or hereafter authorized to be issued, and any and all securities of any kind
whatsoever of the Company or any successor thereof which may be issued on or
after the date hereof in respect of, in exchange for, or upon conversion of
shares of Common Stock pursuant to a merger, consolidation, stock split, reverse
split, stock dividend, recapitalization of the Company or otherwise.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holdback Period” means, with respect to any registered offering covered by this
Agreement, (i) (a) ninety (90) days after the effective date of the related
Registration Statement or (b), in the case of a takedown from a shelf
registration statement in which the Company proposes to issue and issues
securities, ninety (90) days after the date of the prospectus supplement filed
with the Commission in connection with such takedown or (ii) such shorter period
as the Investor, the Company and the underwriter of such offering, if any, shall
agree.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Material Event” is defined in Section 3.1.4.

 

“Maximum Number of Securities” is defined in Section 2.1.4.

 

“Notices” is defined in Section 6.4.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity or enterprise of whatever
nature.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

2

--------------------------------------------------------------------------------


 

“Preferred Stock” is defined in the recitals to this Agreement.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

 

“Registrable Securities” means the shares of Common Stock acquired by the
Investor pursuant to the Backstop Commitment and the Additional Purchase Right,
each as defined in the Investment Agreement, as well as any Additional Shares,
as defined in the Investment Agreement, and the shares of Common Stock received
by the Investor upon conversion of any Preferred Stock acquired by the Investor
pursuant to the Investment Agreement.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require Registration under the Securities Act; (c) such securities
shall have ceased to be outstanding; or (d)  the Registrable Securities are sold
under Rule 144.

 

“Registration Period” is defined in Section 3.1.3.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of securities
(other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect from time to time.

 

“Investment Agreement” is defined in the recitals to this Agreement.

 

“Suspension Notice” is defined in Section 3.1.4.

 

“Suspension Period” is defined in Section 3.1.4.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“WKSI” is defined in Section 3.1.1.

 

1.2           General Interpretive Principles.  Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall

 

3

--------------------------------------------------------------------------------


 

be deemed to include the plural as well as the singular and to cover all
genders.  The name assigned to this Agreement and the section captions used
herein are for convenience of reference only and shall not be construed to
affect the meaning, construction or effect hereof.  Unless otherwise specified,
the terms “hereof,” “herein,” hereunder” and similar terms refer to this
Agreement as a whole (including exhibits, schedules and disclosure statements
hereto), and references herein to Sections refer to Sections of this Agreement.

 

2.             REGISTRATION RIGHTS.

 

2.1           Demand Registration.

 

2.1.1.       Request for Registration.  At any time and from time to time on or
after the date that is 365 days from the date hereof, the Investor may make a
written demand requiring the Company to effect the Registration under the
Securities Act of all or part of its Registrable Securities (a “Demand
Registration”), and thereupon the Company shall be required to effect such
Registration pursuant to and subject to the terms herein.  Any demand for a
Demand Registration shall specify the number of Registrable Securities proposed
to be sold and the intended method(s) of distribution thereof.  The Company
shall not be obligated to (i) effect more than an aggregate of three (3) Demand
Registrations in respect of all Registrable Securities, including no more than
one (1) Demand Registration in any 6 month period, or (ii) effect any Demand
Registration where the aggregate price to the public of the Registrable
Securities proposed to be sold by the Investor is less than $25 million.

 

2.1.2.       Effective Registration.  A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective and during the Registration Period  the offering of
Registrable Securities pursuant to a Demand Registration is interfered with by
any stop order or injunction of the Commission or any other governmental agency
or court, the Registration Statement with respect to such Demand Registration
will be deemed not to have been declared effective, unless and until, such stop
order or injunction is removed, rescinded or otherwise terminated; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

 

2.1.3.       Underwritten Offering.  If the Investor so advises the Company as
part of its written demand for a Demand Registration, the offering of such
Registrable Securities pursuant to such Demand Registration may be in the form
of an underwritten offering.  In such event, the lead underwriter to administer
the offering will be, if requested by the Investor, Goldman, Sachs & Co. and
otherwise will be chosen by the Company, subject to the prior written consent of
the Investor, not to be unreasonably withheld or delayed.  The Company
subsequently shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such underwriting pursuant to this
Section 2.1.3.

 

2.1.4.       Reduction of Offering.  If the managing Underwriter or Underwriters
for a Demand Registration that is to be an underwritten offering advises the
Company that the dollar

 

4

--------------------------------------------------------------------------------


 

amount or number of Registrable Securities which the Investor desires to sell,
taken together with all other shares of Common Stock or other securities that
the Company desires to sell and the securities, if any, as to which Registration
has been requested pursuant to written contractual piggy-back registration
rights held by other securityholders of the Company who desire to sell, exceeds
the maximum dollar amount or maximum number of securities that can be sold in
such offering without adversely affecting the marketability of the offering
(including an adverse effect on the per share offering price), the Company will
include in such offering only such number of securities that in the reasonable
opinion of such managing underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price) (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Registration:  (i) first, the Registrable Securities as to which the
Investor has been requested that can be sold without exceeding the Maximum
Number of Securities; (ii) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (i), the shares of
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Securities; (iii) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other securities
for the account of other Persons that the Company is obligated to register
pursuant to written contractual arrangements with such Persons, pro rata in
accordance with the number of securities that each such Person has requested be
included in such Registration, regardless of the number of securities held by
each such Person (such proportion is referred to herein as “Pro Rata”), that can
be sold without exceeding the Maximum Number of Securities; and (iv) fourth, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i), (ii) and (iii), securities that other security holders of
the Company desire to sell that can be sold without exceeding the Maximum Number
of Securities.

 

2.1.5.       Withdrawal.  If the Investor is not entitled to include all of its
Registrable Securities in any offering, it may elect to withdraw from such
offering by giving written notice to the Company and the Underwriter or
Underwriters of their request to withdraw prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Demand
Registration and such Registration shall not count as a Demand Registration
provided for in Section 2.1.

 

2.2           Piggy-Back Registration.

 

2.2.1.       Piggy-Back Rights.  If, at any time and from time to time on or
after the date that is 365 days from the date hereof, the Company proposes to
file a Registration Statement under the Securities Act with respect to an
offering of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for securityholders of the Company for their account, other than
a Registration Statement on Form S-4 or Form S-8, or any similar or successor
form or any other Registration Statement filed solely to register securities
issuable pursuant to (i) any employee stock option or other benefit plan, (ii) 
an exchange offer or offering to securityholders of an unaffiliated corporation
or other entity being acquired by, or merged with the Company, or (iii)  a
dividend reinvestment plan, then the Company shall (x) give written notice of
such proposed filing to the Investor as soon as practicable but in no event less
than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be

 

5

--------------------------------------------------------------------------------


 

included in such offering, the intended method(s) of distribution and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to the Investor in such notice the opportunity to Register the
sale of such number of Registrable Securities as such holders may request in
writing within ten (10) days following receipt of such notice (a “Piggy-Back
Registration”).  The Company shall cause such Registrable Securities to be
included in such Registration and shall use its commercially reasonable efforts
to cause the managing Underwriter or Underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof.  If the Investor proposes to distribute its securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters it shall
enter into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 

2.2.2.       Reduction of Offering.  If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the Investor in writing that the dollar amount or number of
securities which the Company desires to sell, taken together with the
securities, if any, as to which Registration has been demanded pursuant to
written contractual arrangements with Persons other than the Investor, the
Registrable Securities as to which Registration has been requested under this
Section 2.2, and the securities, if any, as to which Registration has been
requested pursuant to the written contractual Piggy-Back Registration rights of
other securityholders of the Company, exceeds the Maximum Number of Securities,
then the Company shall include in any such Registration:

 

a)             If the Registration is undertaken for the Company’s account:
(A) first, the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the shares of Common Stock or
other securities, if any, comprised of Registrable Securities, as to which
Registration has been requested pursuant to this Agreement, Pro Rata, that can
be sold without exceeding the Maximum Number of Securities; and (C) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock or other securities
for the account of other Persons that the Company is obligated to register
pursuant to written contractual piggy-back registration rights with such
Persons, Pro Rata, that can be sold without exceeding the Maximum Number of
Securities; and

 

b)            If the Registration is a demand registration undertaken at the
demand of Persons other than the Investor: (A) first, the shares of Common Stock
or other securities for the account of the demanding Persons that can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), collectively the
shares of Common Stock or other securities comprised of Registrable Securities,
Pro Rata, as to which Registration has been requested pursuant to the terms
hereof, that can be sold without exceeding the

 

6

--------------------------------------------------------------------------------


 

Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A),
(B) and (C), the shares of Common Stock or other securities for the account of
other Persons that the Company is obligated to register pursuant to written
contractual arrangements with such Persons, that can be sold without exceeding
the Maximum Number of Securities.

 

2.2.3.       Withdrawal.  The Investor may elect to withdraw its request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement.  The Company (whether on its own
determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations), upon prior written notice to the
Investor, may withdraw or delay a Registration Statement at any time prior to
the effectiveness of the Registration Statement without any liability therefor.

 

3.             REGISTRATION PROCEDURES.

 

3.1           Filings; Information.  Whenever the Company is required to effect
the Registration of any Registrable Securities pursuant to Section 2, the
Company shall use its commercially reasonable efforts to effect the Registration
and sale of such Registrable Securities in accordance with the intended
method(s) of distribution thereof as expeditiously as practicable, and in
connection with any such request:

 

3.1.1.       Filing Registration Statement.  (a)  The Company shall, as
expeditiously as practicable (and in any event within sixty (60) days after
receipt of a request for a Demand Registration pursuant to Section 2.1) prepare
and file with the Commission a Registration Statement on any form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and which form shall be available for the sale of all Registrable Securities to
be registered thereunder in accordance with the intended method(s) of
distribution thereof, provided, that the Company agrees that, at the request of
the Investor, at such time as the Company becomes a “well-known seasoned
issuer,” as such term is defined in Rule 405 under the Securities Act (a
“WKSI”), the Company shall register an offering pursuant to Section 2.1 on an
“automatic shelf registration statement,” as such term is defined in Rule 405
under the Securities Act (an “Automatic Shelf Registration Statement”) on
Form S-3; provided further, that the Company shall not be required to file an
Automatic Shelf Registration Statement if a Registration Statement on Form S-3
covering the Registrable Securities is already effective.  The Company shall use
its commercially reasonable efforts to cause such Registration Statement to
become and remain effective for the period required by Section 3.1.3, subject to
the Company’s rights under Section 3.1.3; provided, however, that the Company
shall have the right to defer any Demand Registration for up to sixty (60) days,
and any Piggy-Back Registration for such period as may be applicable to
deferment of any other demand registration to which such Piggy-Back Registration
relates and is effected, in each case if the Company shall furnish to the
Investor a certificate signed by the Chief Executive Officer or the Chairman of
the Board of the Company stating that, in the good faith judgment of the Board
of Directors of the Company, it would be materially detrimental to the Company
and its securityholders for such Registration Statement to be effected at such
time because the Registration would require the Company to make a public
disclosure of material, non-public information, disclosure of which, in the
Board’s good faith judgment, after consultation with independent outside counsel
to the Company, (i) would be

 

7

--------------------------------------------------------------------------------


 

required to be made in any Registration Statement so that such Registration
Statement would not be materially misleading and (ii) would not be required to
be made at such time but for the filing of such Registration Statement, and the
Company has a bona fide business purpose for not disclosing such information
publicly; provided further, that the Company shall not have the right to
exercise the right set forth in the immediately preceding proviso (x) for a
total period of more than sixty (60) days in any 365-day period in respect of a
Demand Registration hereunder or (y) more than once during any 12-month period.

 

(b)           The Company shall use its commercially reasonable efforts to not
become an ineligible issuer (as defined in Rule 405 under the Securities Act)
during the period during which such Automatic Shelf Registration Statement is
required to remain effective.  If the Company does not pay the filing fee
covering the Registrable Securities at the time an Automatic Shelf Registration
Statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Securities are to be sold.  If, at any time when the Company is
required to re-evaluate its WKSI status, the Company determines that it is not a
WKSI, the Company shall use its commercially reasonable efforts to refile the
shelf registration statement on Form S-3 and, if such form is not available,
Form S-1 and maintain the effectiveness of such Registration Statement as
required in this Agreement.

 

3.1.2.       Copies.  The Company shall, a reasonable period of time prior to
filing a Registration Statement or prospectus, or any amendment or supplement
thereto, furnish without charge to the Investor and its legal counsel, copies of
the Registration Statement as proposed to be filed, each amendment and
supplement to such Registration Statement (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus),
and such other documents as the Investor and its legal counsel may request in
order to facilitate the disposition of the Registrable Securities, and shall
make such changes to such documents as the Investor or its counsel reasonably
request in a timely fashion.

 

3.1.3.       Amendments and Supplements.  The Company shall prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of ninety
(90) days in the case of a Registration Statement filed with respect to and used
solely for a single “one-off” underwritten offering and three (3) years in any
other case) plus any period during which any such disposition is interfered with
by any stop order or injunction of the Commission or any governmental agency or
court) or such securities have been withdrawn (such period, the “Registration
Period”).  To the extent the Investor seeks to consummate a pro rata
distribution of any of its Registrable Securities, the Company agrees to take
all actions reasonably requested by the Investor in order to effectuate such
distribution, including filing supplements to the Prospectus which name the
distributees if deemed necessary or appropriate.

 

8

--------------------------------------------------------------------------------


 

3.1.4.                     Suspension.  Upon (i) the issuance by the Commission
of a stop order suspending the effectiveness of a Registration Statement filed
pursuant to Section 2.1 or as a Piggyback Registration, (ii) the occurrence of
any event or the existence of any fact as a result of which a Registration
Statement relating to Registrable Securities would contain any untrue statement
of material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading or (iii) the
occurrence or existence of any pending material corporate development (each of
(i), (ii) and (iii) being referred to herein as a “Material Event”) that, in the
reasonable and good faith opinion of the board of directors of the Company,
makes it appropriate to suspend the availability of any such Registration
Statement because it would be materially detrimental to the Company for the
Registration to proceed at such time, then the Company shall deliver a notice to
the Investor that the availability of such Registration Statement is suspended,
as the case may be (a “Suspension Notice”), and, upon receipt of a Suspension
Notice, the Investor agrees not to sell any Registrable Securities pursuant to
such Registration Statement until the Investor is advised by the Company in
writing that the related prospectus may be used to sell the Registrable
Securities, and the Investor has received copies of the supplemental filings or
amendments that are incorporated or deemed incorporated by reference to such
prospectus.  The Company shall use its commercially reasonable efforts to ensure
that the use of such Registration Statement may be resumed, as applicable,
(A) in the case of clause (i) above, as promptly as practicable, (B) in the case
of clause (ii) above, as soon as, in the reasonable judgment of the Company, the
Registration Statement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (C) in the case of clause (iii) above, as soon as, in
the reasonable discretion of the Company, such suspension is no longer
appropriate.  The Company shall not be permitted to deliver a Suspension Notice,
nor exercise its rights of Suspension under this Section, more than twice during
any 12 month period, and the period during which any Registration Statement may
be suspended under this Section (the “Suspension Period”) shall not exceed
forty-five (45) days on any one occasion.

 

3.1.5.                     Notification.  After the filing of a Registration
Statement, the Company shall promptly notify the Investor of such filing, and
shall further notify the Investor promptly and confirm such advice in writing of
the occurrence of any of the following: (i) when such Registration Statement
becomes effective; (ii) when any post-effective amendment to such Registration
Statement becomes effective; and (iii) any request by the Commission for any
amendment or supplement to such Registration Statement or any prospectus
relating thereto or for additional information or of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of the securities covered by
such Registration Statement, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly make available to the Investor included in such Registration Statement
any such supplement or amendment.  The Company shall promptly send the Investor
any SEC comments received by the Company with respect to the Registration
Statement and any Company responses to such comments (including comments on
documents incorporated by reference into the Registration Statement).

 

3.1.6.                     Opportunity to Review.  Prior to the filing with the
Commission of a Registration Statement or prospectus or any amendment or
supplement thereto, including

 

9

--------------------------------------------------------------------------------


 

documents incorporated by reference, the Company shall furnish to the Investor
and its legal counsel copies of all such documents proposed to be filed
sufficiently in advance of filing to provide the Investor and its legal counsel
with a reasonable opportunity to review such documents and comment thereon, and,
in the case of a Demand Registration, the Company shall not file any
Registration Statement or prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which the Investor or its
legal counsel shall reasonably object.

 

3.1.7.                     State Securities Laws Compliance; FINRA.  The Company
shall use its commercially reasonable efforts to (i) register or qualify the
Registrable Securities covered by the Registration Statement as necessary under
such securities or “blue sky” laws of such jurisdictions in the United States as
the Investor (in light of its intended plan of distribution) may request in
writing and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Investor to consummate the disposition of
such Registrable Securities in such jurisdictions; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, subject itself to taxation in any such jurisdiction or consent to
general service of process in any such jurisdiction.  In addition, the Company
shall use its commercially reasonable efforts to file or cause the Registration
Statement to be filed with FINRA and, in the event of an offering involving any
FINRA member, secure a no objections letter with respect to the compensation to
be paid to any FINRA member.

 

3.1.8.                     Agreements for Disposition.  The Company shall enter
into customary agreements (in customary form, scope and substance) and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities, provided, that the Company only
shall be required to enter into an underwriting agreement in accordance with the
provisions of Section 3.5.1.

 

3.1.9.                     Cooperation.  The Company shall make available its
executive officers, as it deems appropriate, to cooperate reasonably in any
offering of Registrable Securities hereunder, which cooperation shall include
the preparation of the Registration Statement with respect to such offering and
all other offering materials and related documents and, in the event of an
underwritten offering, participation in meetings and roadshows with
Underwriters, analysts, attorneys, accountants and potential investors.

 

3.1.10.               Records.  The Company shall make available upon reasonable
notice at reasonable time and for reasonable periods for inspection by the
Investor, by any Underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other professional
retained by the Investor or any Underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any of them in connection with
such Registration Statement; provided that any such Person gaining access to
information regarding the Company pursuant to this Section shall agree to hold

 

10

--------------------------------------------------------------------------------


 

in strict confidence and shall not make any disclosure or use any information
regarding the Company that the Company determines in good faith to be
confidential, and of which determination such Person is notified.

 

3.1.11.               Opinions and Comfort Letters.  In the case of an
underwritten offering, the Company shall furnish to the Investor a signed
counterpart, addressed to the Investor, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants (or accountants for any entity acquired
by the Company whose financial statements are included in the Registration
Statement) delivered to any Underwriter.  In the event no legal opinion is
delivered to any Underwriter, or in non-underwritten transactions, the Company
shall furnish to the Investor, at any time that the Investor elects to use a
prospectus, an opinion of counsel to the Company stating only that the
Registration Statement containing such prospectus has been declared effective
and that no stop order is in effect.

 

3.1.12.               Earnings Statement.  The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
also make available to its stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three
(3) months after the effective date of the Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

 

3.1.13.               Listing.  The Company shall use its commercially
reasonable efforts to cause all Registrable Securities included in any
Registration to be listed on such exchanges or otherwise designated for trading
in the same manner as similar securities issued by the Company are then listed
or designated.

 

3.1.14.               QIU.  The Company shall use its commercially reasonable
efforts to cause the retention of a qualified independent underwriter (QIU) to
the extent required by the FINRA rules and regulations with respect to any
underwritten offering.

 

3.2                                 Obligation to Suspend Distribution.  Upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3.1.4(iv), or any suspension by the Company pursuant to a
written insider trading compliance program adopted by the Company’s Board of
Directors of the ability of all insiders covered by such program to transact in
the Company’s securities because of the existence of material non-public
information, the Investor shall discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities immediately until it receives the supplemented or amended prospectus
contemplated by Section 3.1.5(iii) or the restriction on the ability of insiders
to transact in the Company’s securities is removed, as applicable, and, if so
directed by the Company, the Investor will deliver to the Company all copies,
other than permanent file copies then in its possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3                                 Registration Expenses.  The Company shall
bear all costs and expenses incurred in connection with any Demand Registration
pursuant to Section 2.1 or any Piggy-Back Registration pursuant to Section 2.2
and all expenses incurred in performing or complying with

 

11

--------------------------------------------------------------------------------


 

its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including, without limitation: (i) all Registration
and filing fees; (ii) fees and expenses of compliance with securities or “blue
sky” laws (including fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities); (iii) printing expenses;
(iv) the Company’s internal expenses (including, without limitation, all
salaries and expenses of its officers and employees) and the Company’s own
expenses in connection with any roadshow (including travel and lodging); (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities as required by Section 3.1.13; (vi) Financial Industry Regulatory
Authority fees (and fees of counsel in connection with FINRA’s review of the
Registration Statement); (vii) fees and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters requested pursuant to Section 3.1.12); (viii) the
fees and expenses of any special experts retained by the Company in connection
with such Registration; (ix) fees of the Company’s transfer agent; (x) the fees
and expenses of one legal counsel selected by the Investor; and (xi) the fees of
a single custodian utilized in connection with any underwritten offering.  The
Company shall have no obligation to pay any underwriting discounts or selling
commissions attributable to the Registrable Securities being sold by the
Investor, which underwriting discounts or selling commissions shall be borne by
the Investor.  In addition, in an underwritten offering, the Investor shall bear
any expenses of the Underwriter required to be borne by the Investor or the
Company pursuant to the underwriting agreement pro rata in proportion to the
respective amount of securities each is selling in such offering.

 

3.4                                 Information.  The Investor shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
Registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

 

3.5                                 Underwritten Offerings.

 

3.5.1.                     Underwriting Agreements.  If requested by the
Underwriters for any underwritten offering requested by the Investor pursuant to
Section 2.1, the Company and the Investor shall enter into an underwriting
agreement with such Underwriters, such agreement to be in customary scope,
substance and form and to contain such terms and conditions as are generally
prevailing in agreements of that type, including indemnities no less favorable
to the recipient thereof than those provided in Section 4. In any underwritten
offering pursuant to Section 2.2, the Investor shall enter into such an
underwriting agreement at the request of the Company. All of the representations
and warranties and the other agreements by and on the part of the Company to and
for the benefit of the Underwriters included in any such underwriting agreement
shall also be made to and for the benefit of the Investor, and any or all of the
conditions precedent to the obligations of the Underwriters under such
underwriting agreement shall be conditions precedent to the obligations of the
Investor. The Investor shall not be required in any such underwriting agreement
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
the Investor, its  Registrable Securities, its intended method of distribution
and any

 

12

--------------------------------------------------------------------------------


 

other representations required by law, and shall not be required to indemnify or
contribute amounts in excess of the net proceeds to the Investor in the related
offering and with respect to any information beyond the information about the
Investor in the Selling Stockholder table in the Registration Statement.

 

3.5.2.                     Price and Underwriting Discounts. In the case of an
underwritten offering requested by the Investor pursuant to Section 2.1, the
price, underwriting discount and other financial terms of the related
underwriting agreement for each class of Registrable Securities shall be
determined by the Investor. In the case of any underwritten offering pursuant to
Section 2.2, such price, discount and other terms shall be determined by the
Company, subject to the right of the Investor to withdraw its request to
participate in the Registration pursuant to Section 2.2.3 after being advised of
such price, discount and other terms.

 

3.5.3.                     Participation in Underwritten Offerings.  No Person
may participate in an underwritten offering unless such Person (i) agrees to
sell such Person’s securities on the basis provided in the underwriting
arrangements approved by the Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

3.5.4.                     Holdback.  (a)  In consideration for the Company
agreeing to its obligations under this Agreement, the Investor agrees in
connection with any registration of the Company’s securities (whether or not
such person is participating in such registration) upon the request of the
Company and the Underwriters managing any underwritten offering of the Company’s
securities, not to effect (other than pursuant to such registration) any public
sale or distribution of Registrable Securities, including any sale pursuant to
Rule 144 or Rule 144A under the Securities Act, or make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of any Registrable
Securities, any other equity securities of the Company or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, during the Holdback Period; provided that nothing herein
will prevent any such holder that is a partnership or corporation from making a
distribution of Registrable Securities to the partners or shareholders thereof
or a transfer to an affiliate that is otherwise in compliance with applicable
securities laws, so long as such distributees or transferees agree to be bound
by the restrictions set forth in this Section 3.5.4.  For the avoidance of
doubt, a Holdback Period shall not apply in connection with the effectiveness of
a shelf registration statement, unless at such time of effectiveness there is a
simultaneous underwritten public offering of the Company’s securities off of
such shelf registration statement.

 

(b)  Notwithstanding anything in this Agreement, none of the provisions of this
Agreement shall in any way limit Goldman, Sachs & Co. or any of its Affiliates
(other than the Investor) from engaging in any brokerage, investment advisory,
financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market making, arbitrage, investment
activity and other similar activities conducted in the ordinary course of their
business.  Notwithstanding anything to the contrary set forth in this Agreement,
the restrictions contained in this Section 3.5.4 shall not apply to Common Stock
or any securities

 

13

--------------------------------------------------------------------------------


 

convertible into or exercisable or exchangeable for Common Stock owned or
acquired by Goldman, Sachs & Co. or any of its Affiliates (other than the
Investor).

 

(c) The Company hereby agrees that, if it shall previously have received a
demand for a Demand Registration pursuant to Section 2.1 and the Registration
Statement covers solely Registrable Securities, and if such previous
Registration shall not have been withdrawn or abandoned, upon request of the
Underwriters managing any underwritten offering of the Investor’s securities,
the Company shall not sell, transfer, or otherwise dispose of, any Common Stock,
or any other equity security of the Company or any security convertible into or
exchangeable or exercisable for any equity security of the Company (other than
as part of such underwritten public offering, a registration on Form S-4 or
Form S-8 or any successor or similar form which is then in effect or upon the
conversion, exchange or exercise of any then outstanding Common Stock
Equivalent), during the Holdback Period; and the Company shall so provide in any
registration rights agreements hereafter entered into with respect to any of its
securities.

 

3.6                                 No Inconsistent Agreements; Additional
Rights.  The Company will not enter into, and is not currently a party to, any
agreement that is inconsistent with the rights granted to the Investor by this
Agreement.

 

4.                                       INDEMNIFICATION AND CONTRIBUTION.

 

4.1                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless the Investor each of its officers,
employees, affiliates, directors, partners, members, attorneys and agents and
each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) the Investor (each, an
“Investor Indemnified Party”) from and against any expenses, losses, judgments,
claims, damages or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus, any “free writing prospectus,” as such term is
defined in Rule 405 under the Securities Act, or summary prospectus contained in
the Registration Statement, or any amendment or supplement thereto, or arising
out of or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any untrue statement or alleged untrue statement of a material
fact in the information conveyed to any purchaser at the time of the sale to
such purchaser, or the omission or alleged omission to state therein a material
fact required to be stated therein, or any violation by the Company of the
Securities Act or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such Registration; and the Company shall promptly advance
and/or reimburse the Investor Indemnified Party, as incurred, for any legal and
any other expenses reasonably incurred by such Investor Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such expense, loss, claim,
damage or liability arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus or summary
prospectus, or any such

 

14

--------------------------------------------------------------------------------


 

amendment or supplement, in reliance upon and in conformity with information
furnished to the Company, in writing, by the Investor expressly for use
therein.  The Company also shall indemnify any Underwriter of the Registrable
Securities, their officers, affiliates, directors, partners, members and agents
and each Person who controls such Underwriter on substantially the same basis as
that of the indemnification provided above in this Section 4.1.

 

4.2                                 Indemnification by the Investor.  The
Investor will, in the event that any Registration is being effected under the
Securities Act pursuant to this Agreement of any Registrable Securities held by
such selling holder, indemnify and hold harmless the Company, each of its
directors and officers and each Underwriter (if any), and each other selling
holder and each other Person, if any, who controls another selling holder or
such Underwriter within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
any preliminary prospectus, final prospectus, any “free writing prospectus,” as
such term is defined in Rule 405 under the Securities Act, or summary prospectus
contained in the Registration Statement, or any amendment or supplement thereto,
or arise out of or are based upon any omission or the alleged omission to state
a material fact required to be stated therein or necessary to make the statement
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by such
selling holder expressly for use therein, , or any untrue statement or alleged
untrue statement of a material fact in the information conveyed to any purchaser
at the time of the sale to such purchaser, or the omission or alleged omission
to state therein a material fact required to be stated therein, and shall
reimburse the Company, its directors and officers, and each other selling holder
or controlling Person for any legal or other expenses reasonably incurred by any
of them in connection with investigation or defending any such loss, claim,
damage, liability or action.

 

4.3                                 Conduct of Indemnification Proceedings. 
Promptly after receipt by any Person of any notice of any loss, claim, damage or
liability or any action in respect of which indemnity may be sought pursuant to
Section 4.1 or 4.2, such Person (the “Indemnified Party”) shall, if a claim in
respect thereof is to be made against any other Person for indemnification
hereunder, notify such other Person (the “Indemnifying Party”) in writing of the
loss, claim, judgment, damage, liability or action; provided, however, that the
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have to such Indemnified Party hereunder, except and solely to the extent
the Indemnifying Party is actually prejudiced by such failure.  If the
Indemnified Party is seeking indemnification with respect to any claim or action
brought against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel satisfactory to the Indemnified Party.  After
notice from the Indemnifying Party to the Indemnified Party of its election to
assume control of the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that in
any action in which both the Indemnified Party and the Indemnifying Party are
named as defendants,

 

15

--------------------------------------------------------------------------------


 

the Indemnified Party shall have the right to employ separate counsel (but no
more than one such separate counsel) to represent the Indemnified Party and its
controlling Persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the fees and expenses of such counsel to be paid by
such Indemnifying Party if, based upon the advice of counsel of such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, consent
to entry of judgment or effect any settlement of any claim or pending or
threatened proceeding in respect of which the Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such judgment or settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding.

 

4.4                                 Contribution.

 

4.4.1.                     If the indemnification provided for in the foregoing
Sections 4.1 and 4.2 is unavailable to any Indemnified Party in respect of any
loss, claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations.  The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

4.4.2.                     The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account the equitable considerations referred to in the immediately preceding
Section.

 

4.4.3.                     The amount paid or payable by an Indemnified Party as
a result of any loss, claim, damage, liability or action referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 4.4, the Investor
shall not be required to contribute any amount in excess of the dollar amount of
the net proceeds (after payment of any underwriting fees, discounts, commissions
or taxes) actually received by the Investor from the sale of Registrable
Securities which gave rise to such contribution obligation, and the Investor
shall only be required to contribute if the Investor would have otherwise been
required to indemnify under Section 4.2.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

16

--------------------------------------------------------------------------------


 

5.                                       UNDERWRITING AND DISTRIBUTION.

 

5.1                                 Rule 144.  The Company covenants that it
shall file any reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as the Investor may
reasonably request, all to the extent required from time to time to enable the
Investor to sell Registrable Securities without Registration under the
Securities Act within the limitation of the exemption provided by Rule 144 under
the Securities Act, as such Rule may be amended from time to time, or any
similar Rule or regulation hereafter adopted by the Commission.

 

6.                                       MISCELLANEOUS.

 

6.1                                 Term.  This Agreement shall terminate on the
date on which each of the following conditions have been met:  (i) the Investor
ceases to hold Registrable Securities constituting 5% or more of the aggregate
issued and outstanding Common Stock and (ii) no Investor Directors (as defined
in the Investment Agreement) serve on the Board (as defined in the Investment
Agreement).  The provisions of Section 4 and Section 5 shall survive any
termination.

 

6.2                                 Assignment; No Third Party Beneficiaries. 
This Agreement and the rights, duties and obligations of the Company hereunder
may not be assigned or delegated by the Company in whole or in part.  This
Agreement and the rights, duties and obligations of the Investor hereunder may
not be assigned or delegated by the Investor in whole or in part other than to
Affiliates of the Investor in connection with a disposition of Voting Stock (as
defined in the Investment Agreement) under Section 7.3(c) of the Investment
Agreement.  This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties.  This Agreement is not
intended to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Article 4.

 

6.3                                 Notices.  All notices and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given (a) on the date of
delivery, if delivered personally or by facsimile, upon confirmation of receipt,
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier services, or (c) on the third Business Day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
notice to the other party:

 

If to the Company:

 

Griffon Corporation

100 Jericho Quadrangle

Jericho, New York 11753

Attention:   Chief Executive Officer

Facsimile:  (516) [·]

 

17

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention:  Martin Nussbaum

Derek Winokur

Facsimile:  (212) 698-3599

 

If to the Investor:

 

GS Direct, L.L.C.

c/o Goldman, Sachs & Co.

85 Broad Street

New York, NY 10004

Attention:  Gerald Cardinale and Bradley J. Gross

Facsimile:  (212) 357-5505

 

With a copy to (which shall not constitute notice):

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention:   Robert Schwenkel

Facsimile:  (212) 859-4000

 

6.4                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable Law (as defined in
the Investment Agreement), such provision shall be deemed to be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by Law (as defined in the Investment Agreement).

 

6.5                                 Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
and all of which taken together shall constitute one and the same instrument.

 

6.6                                 Entire Agreement.  This Agreement, together
with the Investment Agreement and the Ancillary Agreements (each as defined in
the Investment Agreement), constitutes the entire agreement between the parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements and understandings, both oral and written, between the parties and/or
their affiliates with respect to the subject matter of this Agreement.

 

6.7                                 Modifications and Amendments.  Any provision
of this Agreement may be amended or modified if, but only if, such amendment or
modification is in writing and is duly executed and delivered by the Company and
the Investor.

 

6.8                                 Titles and Headings.  Titles and headings of
sections of this Agreement are for convenience only and shall not affect the
construction of any provision of this Agreement.

 

18

--------------------------------------------------------------------------------


 

6.9                                 Waivers and Extensions.  Any party to this
Agreement may waive any right, breach or default which such party has the right
to waive, provided that such waiver will not be effective against the waiving
party unless it is in writing, is signed by such party and specifically refers
to this Agreement.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law (as defined in the Investment Agreement).  Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred.  Any waiver may be conditional.  No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained.  No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

6.10                           Remedies Cumulative.  In the event that the
Company fails to observe or perform any covenant or agreement to be observed or
performed under this Agreement, the Investor may proceed to protect and enforce
its rights by suit in equity or action at law, whether for specific performance
of any term contained in this Agreement or for an injunction against the breach
of any such term or in aid of the exercise of any power granted in this
Agreement or to enforce any other legal or equitable right, or to take any one
or more of such actions, without being required to post a bond.  None of the
rights, powers or remedies conferred under this Agreement shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

6.11                           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  The
parties hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may only be brought in the
United States District Court for the Southern District of New York or any New
York State court sitting in the Borough of Manhattan in New York City, and each
of the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law (as defined in
the Investment Agreement), any objection which it may now or hereafter have to
the laying of the venue of any such suit, action or proceeding in any such court
or that any such suit, action or proceeding which is brought in any such court
has been brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

 

6.12                           Waiver of Trial by Jury.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

 

GRIFFON CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

GS DIRECT, L.L.C.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

20

--------------------------------------------------------------------------------


 

[g213691msi001.jpg]

 

Contact: Patrick L. Alesia

Chief Financial Officer

(516) 938-5544

 

GRIFFON CORPORATION ANNOUNCES RIGHTS OFFERING TO FUND FUTURE GROWTH

 

Griffon Rights Offering to be Backed by Unit of Goldman Sachs

 

Gross Proceeds of Financing will range between $170 and $255 million

 

JERICHO, NEW YORK, August 7, 2008 – Griffon Corporation (NYSE: GFF) announced
today a 20 million share common stock rights offering to its shareholders in
order to raise equity capital for general corporate purposes and to fund future
growth.  The rights will have an exercise price of $8.50 per share.  GS Direct,
L.L.C., an affiliate of Goldman, Sachs & Co., has agreed to back stop the rights
offering by purchasing on the same terms any and all shares not subscribed
through the exercise of rights.  GS Direct will purchase additional shares of
common stock at the rights offering price if it does not acquire a minimum of 10
million shares of common stock as a result of its back stop commitment.  The
transactions are expected to raise gross proceeds of between approximately $170
and $255 million.

 

The Company intends to file with the Securities and Exchange Commission a
registration statement covering these transactions, and the distribution of
rights and commencement of the rights offering will occur promptly following the
effectiveness of that registration statement.

 

Under the terms of the rights offering, the Company will distribute at no charge
to the holders of its common stock transferable rights to purchase up to an
aggregate of approximately 20 million new shares of common stock.  The Company
will distribute to each such holder one transferable right for every share of
common stock owned on the record date, which will be set forth in a prospectus
to be filed with the Securities and Exchange Commission.  Each right will
entitle the holder to purchase .66 shares of common stock at the subscription
price of $8.50 per share of common stock.  Record date stockholders who fully
exercise their rights will be entitled to subscribe, subject to certain
limitations and subject to allotment, for additional shares that remain
unsubscribed as a result of any unexercised rights in an amount equal to up to
20% of their shareholdings as of the record date.  Consummation of the rights
offering is subject to customary closing conditions.

 

In connection with the rights offering, GS Direct has agreed, subject to certain
terms and conditions, to purchase from the Company promptly after the closing of
the rights offering, at the subscription price, all of the shares for which
subscriptions were not received as part of the rights offering.  In addition, in
the event GS Direct acquires less than 10 million shares of common stock in the
backstop commitment, GS Direct has committed, subject to certain conditions, to
purchase from the Company an additional number of shares at the subscription
price such that it will have acquired in the aggregate with the backstop
commitment 10 million shares of common stock.

 

--------------------------------------------------------------------------------


 

This press release shall not constitute an offer to sell or the solicitation of
an offer to buy any securities, nor shall there be any sale of securities in any
state in which such offer, solicitation or sale would be unlawful prior to
registration or qualification under the securities laws of any such state. The
rights offering, which is expected to be launched immediately following the
effectiveness of a registration statement relating to the offering, will be made
only by means of a prospectus.

 

Forward-looking Statements

 

“Safe Harbor” Statement under the Private Securities Litigation Reform Act of
1995: All statements other than statements of historical fact included in this
release, including without limitation statements regarding the company’s
financial position, business strategy and the plans and objectives of the
company’s management for future operations, are forward-looking statements. When
used in this release, words such as “anticipate”, “believe”, “estimate”,
“expect”, “intend”, and similar expressions, as they relate to the company or
its management, identify forward-looking statements. Such forward-looking
statements are based on the beliefs of the company’s management, as well as
assumptions made by and information currently available to the company’s
management. Actual results could differ materially from those contemplated by
the forward-looking statements as a result of certain factors, including but not
limited to, business, financial market and economic conditions, including, but
not limited to, the credit market, the housing market, results of integrating
acquired businesses into existing operations, the results of the company’s
restructuring and disposal efforts, competitive factors and pricing pressures
for resin and steel, capacity and supply constraints and the ability to
consummate the rights offering. Such statements reflect the views of the company
with respect to future events and are subject to these and other risks,
uncertainties and assumptions relating to the operations, results of operations,
growth strategy and liquidity of the company as previously disclosed in the
company’s SEC filings. Readers are cautioned not to place undue reliance on
these forward-looking statements. The company does not undertake to release
publicly any revisions to these forward-looking statements to reflect future
events or circumstances or to reflect the occurrence of unanticipated events.

 

About Griffon Corporation

 

Griffon Corporation, headquartered in Jericho, New York, is a diversified
holding company consisting of three distinct business segments: Electronic
Information and Communication Systems, through Telephonics Corporation; Garage
Doors, through Clopay Building Products Company; and Specialty Plastic Films,
through Clopay Plastic Products Company. Telephonics Corporation’s
high-technology engineering and manufacturing capabilities provide integrated
information, communication and sensor system solutions to military and
commercial markets worldwide. Telephonics specializes in aircraft
intercommunication systems, wireless communication systems, radars,
identification friend or foe products, integrated security systems, air traffic
management systems, aerospace electronics, and the performance of threat and
radar system analyses. Clopay Building Products Company is a leading
manufacturer and marketer of residential garage doors to professional installing
dealers and major home center retail chains. Clopay Plastic Products is an
international leader in the development and production of embossed, laminated
and printed specialty plastic films used in a variety of hygienic, health-care

 

--------------------------------------------------------------------------------


 

and industrial markets. For more information on the company and its operating
subsidiaries, please see the company’s website at www.griffoncorp.com.

 

--------------------------------------------------------------------------------


 

FINANCE COMMITTEE CHARTER

Griffon Corporation

 

Purpose

 

The Finance Committee is a standing committee of the Board of Directors.  The
Committee shall have principal oversight responsibility with respect to certain
of the Company’s material financial matters as set forth below. The Committee
shall not have oversight or other responsibility with respect to the Company’s
financial reporting, which shall remain the responsibility of the Audit
Committee of the Board of Directors.

 

Membership and Meetings

 

The Committee shall consist of five members, two of whom shall be designees of
GS Direct, L.L.C. (the “Investor”) so long as the Investor is entitled pursuant
to Section 7.2(a) of the Investment Agreement between Griffon Corporation (the
“Company”) and the Investor dated August 7, 2008 (the “Investment Agreement”) to
designate two (2) or more members to the Board of Directors, provided, if the
Investor is entitled pursuant to the Investment Agreement to designate only one
(1) member to the Board of Directors, the Committee shall include only one
Investor designee.  The remaining members of the Committee shall be selected by
a majority vote of the members of the Board of Directors not designated by the
Investor.  The Chairperson of the Committee who shall preside over meetings will
be designated by the Committee from among the non-Investor designated members.

 

The Committee shall meet from time to time as appropriate in discharge of its
duties, provided it must meet at least once each fiscal year.

 

The Chairperson shall be responsible for establishing the agendas for meetings
of the Committee. An agenda, together with materials relating to the subject
matter of each meeting, shall be sent to members of the Committee prior to each
meeting. Minutes for all meetings of the Committee shall be prepared to document
the Committee’s discharge of its responsibilities. The minutes shall be
circulated in draft form to all Committee members to ensure an accurate final
record, shall be approved at a subsequent meeting of the Committee and shall be
distributed periodically to the full Board of Directors. The Committee shall
make regular reports to the Board of Directors.

 

Responsibilities and Duties

 

The following shall be the principal responsibilities of the Committee:

 

1.             At least annually, this charter shall be reviewed and reassessed
by the Committee and any proposed changes shall be submitted to the Board of
Directors for approval, provided such changes are in accordance with the
Restated Certificate of Incorporation and Amended Bylaws of the Company.

 

--------------------------------------------------------------------------------


 

2.             The Committee shall review and consider: (a) all acquisitions by
the Company of assets or equity securities in excess of $50 million, (b) all
mergers or change of control transactions involving the Company or any of its
material subsidiaries, (c) the liquidation, dissolution or reorganization of the
Company, (d) the sale or other disposition of all or substantially all of the
assets of the Company, (e) any offerings or sales of Voting Stock (as defined in
the Investment Agreement) for cash in an aggregate amount in excess of $50
million, other than Excluded Issuances (as defined in the Investment Agreement)
and any offerings of equity of any material subsidiary of the Company, and
(f) all material capital expenditures made by the Company in excess of the
Company’s capital expenditure budget, including in each case, the financial
terms thereof, following which it shall make a recommendation, which
recommendation may be positive or negative, to the full Board of Directors
regarding such proposal; provided that any such recommendation shall not be
binding on the full Board of Directors.

 

3.                                       The Committee shall also carry out such
other duties as may be delegated to it by the Board of Directors from time to
time.

 

--------------------------------------------------------------------------------